  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 1 of 50 PageID #:3054



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

 GEORGE A. HEDICK, JR., individually and
 on behalf of all others similarly situated,

                              Plaintiff,
                                                          Case No. 19-1339 (RMD)
                       v.
                                                              CLASS ACTION
 THE KRAFT HEINZ COMPANY, et al.,

                              Defendants.


 IRON WORKERS DISTRICT COUNCIL
 (PHILADELPHIA AND VICINITY)
 RETIREMENT AND PENSION PLAN,
 individually and on behalf of all others
 similarly situated,
                                                          Case No. 19-1845 (RMD)
                              Plaintiff,
                                                              CLASS ACTION
                       v.

 THE KRAFT HEINZ COMPANY, et al.,

                              Defendants.


 TIMBER HILL LLC, individually and on
 behalf of all others similarly situated,

                              Plaintiff,
                                                          Case No. 19-2807 (RMD)
                       v.
                                                              CLASS ACTION
 THE KRAFT HEINZ COMPANY, et al.

                              Defendants.


             THE NEW YORK CITY FUNDS’ MOTION FOR JUDICIAL NOTICE

        The New York City Funds (“NYC”), through their attorneys, respectfully request that the




2527684 v1
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 2 of 50 PageID #:3055



Court take judicial notice of the existence of the February 8, 2019 “Master Agreement between

the City of New York Law Department, acting on behalf of the New York City Pension Funds and

Retirement Systems and Kessler Topaz Meltzer & Check, LLP, Retaining the Firm in Pool of

Firms Available to Serve as Securities Litigation Counsel/Evaluation Counsel” (the “Master

Agreement”), attached hereto as Exhibit A. The Master Agreement is signed by Darren Check of

Kessler Topaz Meltzer & Check, LLP (“Kessler Topaz”) and Anita Fajans of the New York City

Law Department (“NYC”). Id. at 20, 21.

        “The court may judicially notice a fact that is not subject to reasonable dispute because it:

(1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

201(b). “Judicial notice is premised on the concept that certain facts exist that a court may accept

as true without requiring additional proof from the opposing party or parties.” Rowe v. Bankers

Life & Cas. Co., 2011 WL 13244827, at *5 (N.D. Ill. Sept. 30, 2011) (Dow, J.).

        In their Reply Brief, Dkt. 128, the Foreign Funds acknowledge that Bernstein Litowitz

Berger & Grossman LLP entered into a Master Agreement with NYC, but state that Kessler Topaz

did not have such an agreement. See id. at 4, 12, and n.15. The Court may take notice of the

Master Agreement that Kessler Topaz signed and returned to NYC, and that NYC countersigned.

See Ex. A, at 20. The Court may also take notice of the fact that, in the paragraph directly above

the signature line, the Master Agreement states, “If the terms of this Master Agreement are

satisfactory, please indicate Contractor’s acceptance by having Contractor’s authorized

representative sign in the space provided below, and have the Master Agreement returned to this

office to my attention.” Id. at 19.

        Accordingly, the Court should take judicial notice of the fact that Darren Check, on behalf



                                                 -2-
2527684 v1
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 3 of 50 PageID #:3056



of Kessler Topaz, entered into and accepted the terms of the Master Agreement with NYC, and

that Ms. Fajans of NYC countersigned the Master Agreement. See Shulman v. CRS Fin. Servs.,

Inc., 2003 WL 22400211, at *1 (N.D. Ill. Oct. 21, 2003) (taking judicial notice of contracts when

contracts were referenced in pleading); Scott v. JPMorgan Chase Bank, N.A., 214 Cal. App. 4th

743, 759–60, 154 Cal. Rptr. 3d 394, 408 (2013), as modified on denial of reh’g (Apr. 16, 2013)

(taking judicial notice of contract when facts contained in it were not reasonably subject to dispute

“in light of the face of the . . . Agreement”); United Guar. Mortg. Indem. Co. v. Countrywide Fin.

Corp., 660 F. Supp. 2d 1163, 1174 (C.D. Cal. 2009) (“Judicial notice [of contracts] is proper

because the contracts are integral to the complaint and no party disputes the contracts’ identity and

accuracy.”). That the Foreign Funds repeatedly reference the existence (or lack thereof) of the

Master Agreement in their brief, and that certain claims at issue are “dependent upon the existence

and/or contents of [the Master Agreement],” justifies taking notice of the Master Agreement. Cf.

Glob. Material Techs., Inc. v. Dazheng Metal Fibre Co., 2013 WL 80369, at *4 (N.D. Ill. Jan. 7,

2013) (Dow, J.) (no judicial notice when contract was not “critical to nor referred to in the amended

complaint”). The existence of the executed Master Agreement cannot reasonably be questioned:

it is notarized twice. See Ex. A, at 21. Accordingly, the Court should grant this request.



 Date: June 19, 2019                               Respectfully submitted,

                                                   COHEN MILSTEIN SELLERS
                                                       & TOLL PLLC

                                                   / s / Carol V. Gilden
                                                   Carol V. Gilden (Bar No. 06185530)
                                                   190 South LaSalle Street / Suite 1705
                                                   Chicago, IL 60603
                                                   Tel.: (312) 357-0370
                                                   Fax: (312) 357-0369
                                                   cgilden@cohemilstein.com


                                                -3-
2527684 v1
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 4 of 50 PageID #:3057




                                         Julie Goldsmith Reiser
                                         Adam H. Farra
                                         1100 New York Avenue, N.W. / Fifth Floor
                                         Washington, D.C. 20005
                                         Tel.: (202) 408-4600
                                         Fax: (202) 408-4699
                                         jreiser@cohenmilstein.com
                                         afarra@cohenmilstein.com

                                         Laura H. Posner
                                         88 Pine Street / 14th Floor
                                         New York, NY 10005
                                         Tel.: (212) 838-7797
                                         Fax: (212) 838-7745
                                         lposner@cohenmilstein.com

                                         Counsel for Proposed Lead Plaintiff NYC and
                                         Proposed Lead Counsel for the Class




                                       -4-
2527684 v1
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 5 of 50 PageID #:3058



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was filed on June 19, 2019

with the Clerk of the Court using the CM/ECF system, which will effect electronic service on all

parties and attorneys registered to receive notifications via the CM/ECF system.



                                                               / s / Carol V. Gilden
                                                                  Carol V. Gilden




                                               -5-
2527684 v1
Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 6 of 50 PageID #:3059




                       EXHIBIT A
          Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 7 of 50 PageID #:3060




                                           THE CITY OFNEWYORK
ZACHARYW. CARTER                            LAW DEPARTMENT                                            ANITA FAJANS
Corporation Counsel                            100 CHURCH STREET                  Deputy Agency ChiefContracting Officer
                                                                                                  Phone: 212-356-1121
                                              NEW YORK, NY 10007
                                                                                                     Fax: 212-356-1148
                                                                                                           Room: 5-207
                                                                                           E-Mail: afajans@law.nyc.gov


                                                          ^^^- ^50/7
      Darren Check, Partner
      Kessler TopazMeltzer & Check, LLP
      20 King ofPrussiaRoad
      Radnor, PA 19087


                                                  Re:    MasterAgreement betweenthe City ofNew
                                                  York Law Department, acting on behalf of the New
                                                  York City PensionFundsandRetirement Systems
                                                  andKessler TopazMeltzer & Check, LLP,Retaining
                                                  the Firm in Pool of Firms Available to Serve as
                                                  Securities Litigation Counsel/Evaluation Counsel,
                                                  PIN 02518X1000D4, E-PIN 02518P0002004

      Dear Mr. Check:

            This letter (the "Master Agreement" or "Agreement") will confirm the agreement
      reachedbetweenthe New York City LawDepartment (referred to from time to time herein as the
      "Department" or the "Law Department"), acting on behalf of the New York City pension funds
      and retirement systems and retirement savings plans (collectively and individually, the "Funds")'
      and Kessler Topaz Meltzer & Check, LLP ("Contractor," "vendor" or "firm"), for Contractor to
      be includedin the pool ("Pool") oflawfirms selectedpursuantto the SecuritiesLitigationCounsel


        The "Funds" may include, without limitation, the New York City Employees' Retirement
      System, New York City Fire Department Pension Fund, New York City Police Pension Fund,
      Teachers' Retirement System for the City of New York, New York City Board of Education
      Retirement System, Police Officers' VSF, Police Superior Officers' VSF, Housing Police
      Officers' VSF, Housing Police Superior Officers' VSF, Transit Police Officers' VSF, Transit
      Police Superior Officers' VSF, Firefighters' VSF, Fire Superior Officers' VSF, and Correction
      Officers' VSF, the Teachers' Retirement System ofthe City ofNew York VariableA andthe City
      ofNewYork Deferred CompensationPlan.
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 8 of 50 PageID #:3061
                                                          Kessler Topaz Meltzer & Check, LLP
                                                Securities Litigation/Evaluation Counsel Master Agreement
                                                                    02518X1000D4,E-PIN02518P0002004


Request for Proposals issued March 15, 2018, for the period commencing as of October 18, 2018
and continuing through October 17, 2023, with up to three one-year renewals, each at the sole
discretion of the Department. Assignments made within the term will continue to the end of
litigation, or the conclusion of the matter, or as otherwise set forth in a particular task order, and
the terms of the Agreement shall continue to apply to any such assignments. As a member ofthe
Pool, Contractor shall, if and as requested by the Department, serve as evaluation counsel to the
Department, and/or as litigation counsel to the Department or litigation co-counsel with the
Department in specific securities litigation matters undertaken on behalf of the Funds. For its
services under this Master Agreement, the Department agrees to compensate Contractor as shall be
set forth in individual task orders, if any, consistent with the terms and conditions of this Master
Agreement.

Evaluation Counsel:

                The Department will make any requests that Contractor serve as evaluation counsel
by email or other writing. Contractor shall serve as evaluation counsel in each and every instance
that it receives such a request, unlessthe Department approves a request by Contractor not to serve
as evaluation counsel on a particular matter. Any such request by Contractor must be in writing,
and must set forth the reasons why Contractor is asking to be excused from serving as evaluation
counsel in such matter.

        The Department will select firms in the Pool to serve as evaluation counsel on a rotational
basis, with some assignmentsbeing made within a smaller pool made up affirms having expertise
particularly suited to the matter in question. The Department may alter a rotation schedule in
order to, at the Department's discretion, better distribute evaluation counsel assignments among
the firms in the Pool.

       If selected by the Department to serve as evaluation counsel, Contractor will assist the
Department in evaluating potential securities claims and recommend courses of action with respect
to particular litigation matters. Contractor agrees that, as evaluation counsel, Contractor will
perform such tasks as the Department may direct, which tasks may include, without limitation:

        (1) investigatingpotential securities fraud cases;

        (2) reviewing, analyzing and evaluating potential securities litigation claims;

        (3) advisingthe Departmenton waysto protect the assets ofthe Funds;

       (4) reviewing the Funds' debt and equity portfolio transaction data and calculating and
providing damageloss estimates to the Funds;and

        (5) filing lead plaintiff motions or complaints on behalf of the Funds to protect the Funds'
interests until suchtime as litigation counsel is selected.

        Contractor understands that, ordinarily, it will not be compensated for its services as
evaluation counsel; however, in the event that Contractor performs substantial work on behalfof
     Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 9 of 50 PageID #:3062
                                                                        Kessler Topaz Meltzer & Check, LLP
                                                  SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                                     02518X1OOOD4,E-PIN02518P0002004


the Funds at the direction of the Department in Contractor's capacity as evaluation counsel in a
particular matter, such as preparing a lead plaintiff motion or drafting a complaint, the Department
may support an application by Contractor to the court requesting fee reimbursement out of the
class actionrecovery, if there is such a recovery in the underlying securities litigation. Depending
upon the circumstances, any such fee may directly reduce the fee of the litigation counsel; if not,
then the fee of evaluation counsel, if any, will be netted out of the recovery before computation of
litigation counsel's percentage fee.

Access to Funds' Data:

        The following provisions shall be applicable to any data regarding the investment
portfolios of the Funds, including all account information relating thereto, and securities and other
assets held by the Funds, that the firm accesses from the Funds, their current or former custodian
bank(s), the Comptroller of the City of New York or the New York City Law Department (the
"Data"). In addition, without in any way limiting the firm's duties under this section, the firm
undertakes to safeguard the Data as set forth in Appendix B, annexed hereto and made a part
hereof.

          Access to Data

1.      The Funds(collectively or individually) may instmct their custodianbank(s), as well as
any former custodian bank(s), if necessary, to provide the firm with direct access to Data in the
Funds' investment portfolios for the six years precedingthe commencement date ofthis
Agreement and to Data going forward until the expiration or earlier termination ofthis
Agreement. This Data will be provided for the sole purpose of enabling the firm to provide the
services described in this Master Agreement. The Data will be treated as "confidential" under the
provisions of the "Confidentiality of Data" heading below as well as under the provisions of the
"Confidentiality"section ofthis MasterAgreement.

2.      To ensurethat the firm receives all ofthe Dataauthorizedby this Agreement, it may
periodically request the custodian bank(s) to verify that the firm has access to all active accounts
for the Funds, including by providing the firm with a list of all active accounts covered by this
Agreement. In the event an account or accounts are found to be omitted, the firm may request that
the custodianbank(s) provide the firm accessto the omitted account(s), as well as anyhistorical
datarelatedto the account(s) in question.

3.        The firm agrees that its access to the Data is solely for the purpose ofproviding services to
the Funds as described in this Master Agreement.

4.     The firm agrees that access to the Data will be afforded only to those persons within the
firm with a needto accessthe Data. The firm may employ a third-party vendorto access, format
and/or analyze the Data only with the prior written approval ofthe Department.

          Data Security

       The firm agrees to maintain appropriate physical, technical, administrative, and
organizational safeguards to protect the security and confidentiality of the Data. The firm's
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 10 of 50 PageID #:3063
                                                           Kessler Topaz Meltzer & Check, LLP
                                                    Securities Litigation/Evaluation Counsel Master Agreement
                                                                        02518X1OOOD4,E-PIN02518P0002004


measures for keeping data secure are described in Appendix B to this Agreement. The firm must
advisethe Fundsofany changesto its security measuresused in relationto the Data.

           Remuneration

        The Funds shall arrange for the custodian bank(s) to provide the firm with access to the
Data free of charge. Any charge imposed by the custodian bank(s) for additional services it
provides at the request of a firm shall be paid by the finn. The firm agrees that it will not charge
the Department or the Funds any fees, costs or expenses in connection with any such additional
service.


           Confidentiality of Data

       The firm agrees that it will hold all Data accessed pursuant to this section as strictly
confidential andthat it will not, under any circumstances, directly or indirectly, disclose such Data
to anyone other than the Funds and the Funds' designated counsel or representatives, or as might
be necessary in court filings or discovery in matters in which the firm may represent the Funds,
except with the prior written approval ofthe Department.

           The finn agrees that it is responsible to ensure that it, as well as its partners, employees and
contractors, handlethe Datain compliance withthis section.

       The firm agrees that upon the expiration or earlier termination ofthis Agreement it will
destroy all Data that is has obtained (and provide written certification of such destmction), except
any Datathat continues to be relevant to any ongoing litigation that the firm hasbeen assigned to
handlefor the City pursuantto this MasterAgreement.

Liti ation Counsel:


        When a specific securities litigation matter arises, the Department will solicit, by e-mail or
other writing, proposals to serve as litigation counsel from all the members ofthe Pool (including,
if the Department believes it to be in the City's best interest, the law finn(s) selected to serve as
evaluation counsel), or will solicit proposals from particular law firm(s) with technical expertise
particularly suited to the matter, or will solicit a proposal from a particular law firm based on the
law firm's geographic location, experience, or knowledge. In the event Contractor does not
respond to a solicitation. Contractor shall advise the Law Department in writing of the basis for its
decision to not submit a proposal. Litigation counsel will be selected from among those in the
Pool solicited, based on the general experience and background of a firm for a particular
matter/case (with special emphasis on the firm's expertise in the jurisdiction in which a case is
being brought and/or the finn's expertise in the particular type of suit being brought), its
approaches to managing complex securities litigation, andthe fee structure proposed by the firm.

      The Department will negotiate with one or more firms that submit proposals in response to
the Department's solicitation described in the preceding paragraph. The negotiations will
ordinarily include the specifics of the particular representation and the details of the contingency
fee structure. The Department may request a best and final offer ("BAFO") from one or more of
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 11 of 50 PageID #:3064
                                                                       Kessler Topaz Meltzer & Check, LLP
                                                Securities Litigation/Evaluation Counsel Master Agreement
                                                                    02518X1OOOD4,E-PIN02518P0002004


the firms under consideration. If the Department decides to move forward with the matter, the
Department will issue a task order retaining Contractor. The task order (which will be signed by
Contractor and the Department) will contain the specifics of the particular engagement (including
the agreed upon fee) consistent with the terms and conditions set forth in this Master Agreement.
The term of a particular representation by litigation counsel pursuant to a task order will ordinarily
be to the end of litigation or the conclusion of the matter or as otherwise set forth in the task order,
and the tenn of such representation may be longer than, and/or may extend beyond, the term of
this Master Agreement. The tenns and conditions of this Master Agreement will continue to apply
to any task order that extends beyond the end of the term of this Master Agreement as if this
Master Agreement had not expired, until, in the judgment of the Department, the services have
been completed under the task order or the task order has been terminated by the Department.

       The Department reserves the right at any time to modify, in a manner pennitted by law, the
structure set forth in this Master Agreement for the selection of evaluation counsel and/or
litigation counsel.

        Notwithstandinganything hereinto the contrary, the Department andthe Funds reserve the
right to not use the firms in the Pool with respect to any specific litigations and litigation matters.
In addition, the Department makes no representation that any work will result from inclusion in
the Pool or that any task orders will be issued to Contractor pursuant to this Master Agreement.

        If selected by the Department to serve as litigation counsel and the Department issues a
task order to Contractor, Contractor will provide litigation services and support to the Department
in connection with the particular securities litigation(s) commenced by the Funds described in the
task order. As litigation counsel, Contractor, in conjunction with the Department, will be
responsible for all aspects of the litigation, including, without limitation: (a) fact investigation,
including the calculation of Fund losses and development of damage estimates; (b) research and
drafting complaints and/or other court documents; (c) conducting and responding to discovery; (d)
conducting motion practice, including, but not limited to, making motions to have the Funds
appointed as lead plaintiff and to certify a class, and defending against motions to dismiss; (e)
attending court appearances; (f) conducting settlement negotiations, (g) trial; and (h) briefing and
arguing appeals. The Department will be responsible for supervising and directing litigation
counsel in all aspects ofthe case.

       The Department, in accordance with the Code of Professional Responsibility, hereby
reserves the following rights:

       a.      to review the reasonableness of the representation provided to determine the
               appropriateness of a request for attorneys fees or compensation for expenses;

       b.      to settle a litigation, subject to the approval of the Boards ofTmstees ofthe Funds
               represented in the matter; and

       c.      in the event a judgment or other binding determination is entered against Funds or
               the City, to authorize Contractor to appeal the decision or to advise Contractor, in
               certain circumstances, not to appeal the decision.
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 12 of 50 PageID #:3065
                                                           Kessler Topaz Meltzer & Check, LLP
                                                Securities Litigation/Evaluation Counsel Master Agreement
                                                                    02518X1OOOD4,E-PIN02518P0002004



         Contractor represents that all attorneys in the employ of Contractor assigned to perform
services pursuant to this Master Agreement and any task orders issued hereunder shall be members
in good standing ofthe Bar ofthejurisdiction in which all relevant proceedings are conducted and,
if necessary, admitted to practice, in the regular course or pro hac vice, before the relevant State or
Federal judicial or administrative body, to the extent required by any applicable ethics or court
rules. The Department must approve the retention of local counsel. Darren Check and David
Kessler or such other persons in the firm as may be designated in an applicable task order shall be
considered to be key personnel for the purposes of this Master Agreement. Changes or
substitutions in key personnel must be approved by the Department. All work performed by
associates or paralegals of Contractor shall be appropriately supervised under the direction of a
partner or member ofContractor.

         Compensation for Services as Litigation Counsel

         Contractor agrees that, if Contractor is selected as litigation counsel by the Department
with respect to any securities class action litigation, derivative action or individual securities
action. Contractor will prosecute the action(s) involved (the "Litigation") on a contingency fee
basis. The Department and the Funds will not be responsible for the payment of any attorneys'
fees, costs, disbursements or other expenses related to the prosecution of the Litigation or the
Funds' involvement in any other litigation or proceedings, including, but not limited to,
bankruptcy proceedings, that may enhance the ultimate recovery in the Litigation. It will be
Contractor's responsibility to pursue any such proceedings for the benefit of the Funds (and the
class, if applicable, i.e., where the Funds are lead plaintiff in the Litigation). In the event the
Funds are not appointed as lead plaintiff or in the event no recovery is obtained from any ofthe
defendants intheLitigation, the Department andtheFundswill not beresponsible forthepayment
of any of Contractor's legal fees, costs, or out-of-pocket expenses. The contingency fee rates set
forth in the applicable task order will include all appeals, unless the Law Department expressly
agreesotherwisein a particulartask order.

        The contingency fee for a particular matter will vary depending upon the circumstances
and could be a straight percentage ofthe recovery, a declining percentage depending upon the size
of the recovery, an increasing percentage depending upon the stage of the Litigation at which a
recovery is achieved, a flat fee plus a percentage applied to the balance of the recovery after the
deduction of the flat fee, some combination of the foregoing, or some other contingency fee
arrangement. Within the agreed-upon contingency fee structure, the determination of the actual
fee may take into account the size of the aggregate recovery obtained, and/or the nature of the
relief obtained (e. g., corporate governance reforms), as well as the amount and quality of legal
workperformed by Contractor, although in no event will the fee exceed the applicable percentage
of the recovery reflected in the contingency fee schedule or chart that is part ofthe applicable task
order.

       The contingency fee is subject to court approval in federal securities class actions and
shareholder derivative actions. In all cases, unless litigation counsel and the Funds otherwise
agree in a particular task order, the contingency fee will be calculated on the net recovery after
deduction of: (i) costs andexpenses ofanykind that reduce the amount ofthe recovery, including
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 13 of 50 PageID #:3066
                                                              KesslerTopazMeltzer & Check, LLP
                                       Securities Litigation/Evaluation Counsel Master Agreement
                                                           02518X1OOOD4,E-PW02518P0002004


administrative fees and the costs associated with claims administration (including, without
limitation, the fees anticipated to be paid to a claims administrator); (ii) reimbursable out-of-
pocket expenses advanced by litigation counsel, of the kinds listed below under the heading,
"Limitations on Reimbursement of Litigation Counsel's Expenses out of the Recovery"; and (iii)
any legal fees that do not directly reduce the contingency fee of litigation counsel.

         In the event that the Court determines that attorneys for any individual plaintiff(s) are
entitled to a fee, the amount of such fee(s) (unless the Department otherwise agrees in writing)
will reduce the amount payable to attorneys for the lead plaintiffs, so that the aggregate attorneys
fees will not exceed the percentage agreed to by litigation counsel and the Funds in the applicable
task order. Litigation counsel must not make an application for fees that is contrary to the
foregoing guideline. In the event that, despite such guideline, in a particular litigation, the legal
fees for attorneys for individual plaintiffs together with the fees to be paid to litigation counsel
would be an amount that, as a percentage of the net recovery, would exceed the percentage that
litigation coimsel agreed to in the applicable task order, then the amount of the excess will be
netted out ofthe recovery before the percentage fee of litigation counsel is computed.

        The Department reserves the right in any task order retaining Contractor for a specific case
to further provide that, under certain circumstances, the fee will not exceed a specified multiplier
ofContractor's lodestar. In some instances, the Departmentmay requestthat Contractor agreeto a
specific cap on the potential fee that Contractor may recover, irrespective of the lodestar. In any
event, the actual fee paid to Contractor shall be subject to court approval and may vary from the
amount to which the parties have agreed, but in no event shall the Funds or the class be liable for a
fee higher than the amount to which the parties have agreed. Further, when the Funds act as lead
plaintiff in federal securities class actions, they have an obligation to review the reasonableness of
class counsel's fees, and the Funds may make submissions to the court concerning what they
believe to be a reasonable class counsel fee.

       Contractor agrees that it will not make any application to a court for attorneys' fees or
expenses without the Department's prior written approval.

       Contractor will advance all costs and out-of-pocket expenses in the Litigation where the
Litigation is a federal securities class action litigation, and, to the extent permitted by law, where
the Litigation is not a federal securities class action litigation. Contractor will be reimbursed for
such costs and expenses from any proceeds of any judgments or settlements obtained by or
through the Funds in the Litigation. In the event no recovery is obtained from any of the
defendants in federal securities class action litigations, and in other actions to the extent permitted
by law, the Funds and the Department will not be responsible for any of Contractor's legal fees,
costs andout-of-pocket expenses.
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 14 ofTopaz
                                                         Kessler  50 PageID #:3067
                                                                       Meltzer & Check,LLP
                                                SecuritiesLitigation/Evaluation Counsel MasterAgreement
                                                                   02518X1OOOD4,E-PIN02518P0002004


       Limitations on Reimbursement of Litigation Counsel's Expenses out of the Recovery

       In all cases, the Law Department and the Funds will limit reimbursement of litigation
counsel for expenses to the following, all at actual cost or as further limited below, unless written
authorization to exceed the specified limits or to bill for other items of expense is obtained in
advance, or except as may be requiredby law:

               (i)     Travel, lodging and meals, which shall be paid at rates no greater than the
                       lesser of the actual cost or the maximum amount set forth in the Meals and
                       IncidentalExpenseBreakdownofthe FederalTravel Regulationin effect on
                       the date the expense was incurred. (The federal per diem schedules
                       established for federal travelers will be applied whenever litigation counsel
                       seeks reimbursement for the kinds of expenses covered by such schedules.)
                       Air travel shall be reimbursed at coach rates.

               (ii)    Telephone, postal and local messenger charges at actual cost to the
                       Contractor.

               (iii)   Actual telecopy and facsimile charges, excluding charges for facsimile
                       handling.

               (iv)    Actual chargesofovernight or expressdelivery services.

               (v)     Photocopying, not to exceed ten cents per page, except that photocopying
                       services, which are required and which must be performed by a third party,
                       shall be reimbursed in the actual amount paid by Contractor, provided the
                       charges are reasonable.

               (vi)    Court filing fees, fees for service of summons and subpoenas, fees of court
                       reporters for all or any part ofthe transcripts necessarily obtained for use in
                       the Litigation, fees and disbursements for printing, fees for witnesses, fees
                       for exemplification and copies of papers necessarily obtained for use in the
                       Litigation, compensation of court-appointed experts, and other itemized,
                       documentedcosts related to the Litigation.

               (vii)   Actual fees paid to experts, other law firms, accountants, and consultants
                       whose fees and retention were approved by the Department. For the
                       avoidance of doubt, any legal fees for services that litigation counsel would
                       ordinarily provide itself will not be reimbursable out ofthe recovery even if
                       litigation counsel pays another law firm for such services. Also, if litigation
                       counsel uses any contract attorneys or paralegals, the cost of such contract
                       attorneys and/or paralegals will not be reimbursable out of the recovery
                       unless as approved by the court.

All fees, costs and expenses for which reimbursement is sought must be actual, reasonable and
necessary, properly itemized, and at cost with no markup. No other expenses or disbursements
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 15 of 50 PageID #:3068
                                                              KesslerTopazMeltzer & Check, LLP
                                       Securities Litigation/Evaluation Counsel Master Agreement
                                                            02518X1000D4,E-PW 02518P0002004


shall be reimbursable from the recovery unless specifically authorized in writing, in advance, by
the Department.

Plan for Monitorin Liti ation:


        Contractor agrees to provide the Department with copies ofall significant pleadings in any
Litigation with respect to which Contractor is litigation counsel, such as the consolidated
complaint, motion for class certification, opposition to motions to dismiss and for summary
judgment, significant discovery motions, etc., for the Department's review andapproval at least 72
hours before the pleadings are filed with the court or as practicable. Contractor agrees to promptly
advise the Department in writing of any significant developments in the Litigation, including any
settlement discussions. Unless a court appearance, settlement discussion or other important
meeting is scheduled less than 48 hours in advance. Contractor will notify the Department of such
events at least 48 hours in advance to enable counsel and other representatives of the Funds to
attend or participate. During the first week of each month, Contractor shall provide brief e-mail
status reports on all Litigation in which Contractor is serving as litigation counsel for the Funds,
and, as appropriate, also shall schedule periodic meetings and conference calls with the
Department to discuss developments and strategy in prosecuting the Litigation.

Consultation Re ardin Settlement Ne otiations:

        All offers of settlement shall be submitted to the Department, which shall, in its sole
discretion, make all determinations concerning such offers of settlement, subject to the approval of
the Boards of Trustees of the Funds. Contractor agrees to consult with the Department and the
Funds and obtain their prior written approval for any proposed resolution of the Litigation with
respect to which Contractor is retained as litigation coimsel before entering into a final settlement
with any of the defendants in the Litigation.

Public Statements Re ardin the Liti ation and/or Settlements:

        Contractor agrees that at no time will it disclose to the media any facts involving or
relating to the Litigation and/or the settlement thereof without the prior approval of the
Department. Contractor understands that this bars all forms of communication, including but not
limited to, responding to telephone inquiries and/or issuing public statements or press releases.
Contractor will fully cooperate with the Department's and the Funds' press offices regarding
requests for information and assist in the preparation of documents relating to the Litigation
requested by the Department, the Funds, or the press offices of either.

Professional Liabili    Insurance:

        Contractor shall continuously maintain professional liability insurance in the sum of not
less than $3, 000, 000 dollars per claim and $3, 000, 000 dollars in the aggregate to cover all claims
for damages attributable to a negligent act or omission of the law firm in the performance of this
Agreement. The professional liability insurance carrier must have an A. M. Best rating of at least
A- / VII, a Standard & Poor's rating of at least A, a Moody's Investors Service rating of at least
A3, a Fitch Ratings rating of at least A- or a similar rating by any other nationally recognized
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 16 of 50 PageID #:3069
                                                              Kessler TopazMeltzer & Check, LLP
                                       Securities Litigation/Evaluation Counsel Master Agreement
                                                           02518X1OOOD4.E-PIN02518P0002004


statistical rating organization acceptable to the Department unless prior written approval is
obtained from the Department.

       If the professional liability policy is provided on a claims-madebasis, any retroactive date
must be prior to the commencement of services and the policy must be maintained until three
years after the completion of services. If the claims-made professional liability coverage lapses, is
terminated, or is cancelled within the three years following completion of services. Contractor
shall obtain tail coverage, or an extended reporting period endorsement, effective upon the lapse,
termination, or cancellation of such insurance, unless a new policy is secured with a retroactive
date for prior acts coverageprior to the commencement of services underthis Agreement.

        Prior to registration of the Agreement and upon renewal of the policy of professional
liability insurance. Contractor shall file with the Department either (i) a certificate of insurance,
along with a duly executed "Certification by Insurance Broker or Agent" (attached) or (ii) a
complete copy of the professional liability insurance policy, certified by an authorized
representative ofthe insurancecarrier.

         Should the professional liability policy lapse or be cancelled or terminated by Contractor
or its insurer. Contractor shall provide written notice of the lapse, cancellation or termination to
the Department by registered or certified mail, return receipt requested, thirty days prior to the
effective date of the lapse, cancellation or termination, and within ten days after receipt of said
notice by the Department, Contractor shall deliver to the Department proof of an insurance policy
that provides for continuity of insurance coverage and complies with the terms ofthis Agreement.

       The proof of insurance and any notices required under this heading shall be sent to the
following address: New York City Law Department, 100 Church Street, New York, N. Y. 10007,
Attention: Agency ChiefContracting Officer.

Indemnification:

        To the fullest extent permitted by law. Contractor shall defend, indemnify and hold
harmless the City, including its officials and employees, against any and all claims (even if the
allegations of the claim are without merit), judgments for damages on account of any injuries or
death to any person or damage to any property, and costs and expenses to which the City or its
officials and employees, may be subject to or whichthey may suffer or incur allegedly arising out
of any of the operations of Contractor and/or its subcontractors under this Agreement, including
any task orders issued hereunder, to the extent resulting from any negligent act of commission or
omission, any intentional tortious act, and/or the failure to comply with law or any of the
requirements ofthis Agreement. Insofaras the facts or law relating to any ofthe foregoing would
preclude the City or its officials or employees from being completely indemnified by Contractor,
the City and its officials and employees shall be partially indemnified by Contractor to the fullest
extent permitted by law.




                                                 10
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 17 of 50 PageID #:3070
                                                            KesslerTopazMeltzer & Check, LLP
                                       SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                          02518X1000D4,E-PIN02518P0002004


Conflicts of Interest:

        During the tenn of this Agreement, Contractor will be permitted to represent clients other
than the City in matters involving the City, or being heard before City agencies, where such
matters are not related to the subject matter of an assignment of work under this Agreement
(whether pursuantto a Task Order or otherwise) andwherethe City determines thatthe conflict of
interest related to work being performed under this Agreement and the work to be performed for
the other client or prospective client is not incompatiblewith the Contractor's representationofthe
City under this Agreement. In light of this restriction, Contractor shall disclose to the City, as
soon as is reasonably practicable, the identity of any client or prospective client the Contractor
represents or proposes to represent in any matter involving the City, or being heard by any City
agency, with a short description of the matter and the possible adverse consequences to the City of
such representation. Thereafter, Contractor shall take one ofthe following actions:

        (1) obtain the City's consent, in writing, to waive the conflict. Where appropriate, in the
discretion of the City, the City may require, as a condition of such consent, that Contractor
implement and maintain, for the duration of the matter, effective screening procedures (an internal
"firewall") to prevent the flow of information between the attorneys perfonning services under
this Agreement and the attorneys representing the other client or prospective client, and any such
firewall shall be subject to the City's approval; or

       (2) discontinue (or forego) its representation ofthe other client.

Termination of A reement:

         It is understood that the Department may terminate Contractor's services upon the
presentation of a written notice advising of termination, and that such notice shall be effective at
the close of businesson the day presented, subject to judicial approval of Contractor's withdrawal
 from representation ofthe class if applicable and if required. The Department'stermination ofthis
Master Agreement shall also terminate any task order issued hereunder unless the Department
 states otherwise in its written notice of tennination; any such termination shall be subject to
judicial approval of Contractor's withdrawal from representation of the class if applicable and if
required. In the event of termination of this Master Agreement for any reason, excluding fraud,
 Contractor may seek compensationfor its services satisfactorilyperformed as litigationcounsel up
to the date of termination, from any recovery in the Litigation during the period that this Master
Agreement and the applicable task order was in effect. Any compensation Contractor seeks must
be in accordance with the agreed upon fee structure set forth in the task order consistent with the
terms and conditions of this Master Agreement.

       ShouldContractor believe that it canno longer continue to provide legal services under the
terms of this Master Agreement, Contractor shall immediately so advise the Department, which
may determineto terminate the MasterAgreement andseek substitutionofcounsel.

       Upon termination of this Master Agreement, Contractor, at no cost to the Funds or the
City, shall provide reasonable cooperation to facilitate the transition and transfer of the matter to
any successor or contractors or to the Department, including execution of all forms necessary, to


                                                  11
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 18 of 50 PageID #:3071
                                                                    Kessler Topaz Meltzer & Check, LLP
                                              SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                                 02518X1OOOD4,E-PIN02518P0002004


effect such transfer of legal representation in accordance with the Department's instructions.
Contractor shall promptly deliver to the Department, or its designee, all files, records and other
documentationandinfonnationconcerningmatters underthis MasterAgreement.

Documentation of Time and Ex enses:

        Contractor will provide the Department with reports documenting Contractor's time, out-
of-pocket costs and expenses on a quarterly basis at a minimum, and on a monthly basis if there is
activity in a matter. Such reports shall also provide a narrative summary of work perfonned
during the period covered by the monthly report and work reasonably anticipated to be performed
in the near future.

Confidentiali :

        A.     In addition to any confidentiality obligations of Contractor set forth in this
Agreement (including any attachments hereto), Contractor agrees to hold confidential, both during
and afterthe completion or termination ofthis Agreement, all ofthe reports, infonnation, and data,
furnished to, or prepared, assembled or used by, the Contractor under this Agreement. The
Contractor agrees that such reports, infonnation, and data shall not be disclosed to any person or
entity without the prior written approval of the Department, unless such disclosure is required by
law or order of a court or administrative body. Notwithstanding the foregoing, the Department
may authorize Contractor to use or disclose any such reports, information, or data in connection
withthe Matter(s) providedthat such authorizationis consistent with applicable law.

       B.     The Contractor agrees to maintain the confidentiality of such reports, information,
and data by using a reasonable degree of care, and using at least the same degree of care that the
Contractor uses to preserve the confidentiality of its own confidential information.

        C.      The Contractor shall restrict access to such reports, information, and data to
persons who have a legitimate work related purpose to access such reports, information, or data.
The Contractor agrees that it will instmct its employees and agents to maintain the confidentiality
of any such reports, information, and data.

Title and Ownershi j:

       Upon execution of this Master Agreement, any reports, documents, data, photographs
and/or other materials produced pursuant to this Master Agreement, and any and all drafts and/or
other preliminary materials in any format related to such items, shall become the exclusive
property ofthe City.

       Any reports, documents, data, photographs and/or other materials produced pursuant to
this Master Agreement, including any task order issued hereunder ("Copyrightable Materials")
shall be considered "work-made-for-hire" within the meaning and purview of Section 101 of the
United States Copyright Act, 17 U. S. C. §101, and the City shall be the copyright owner thereof
and of all aspects, elements and components thereof in which copyright protection might subsist.
To the extent that the Copyrightable Materials do not quality as "work-made-for-hire," the


                                                 12
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 19 of 50 PageID #:3072
                                                              Kessler TopazMeltzer & Check, LLP
                                       Securities Litigation/Evaluation Counsel Master Agreement
                                                           02518X1OOOD4,E-PIN02518P0002004


Contractor hereby irrevocably transfers, assigns and conveys exclusive copyright ownership in and
to the Copyrightable Materials to the City, free and clear of any liens, claims, or other
encumbrances. The Contractor shall retain no copyright or intellectual property interest in the
Copyrightable Materials, and they shall be used by the Contractor for no other purpose without the
prior written pennission ofthe City.

       The Contractor acknowledges that the City may, in its sole discretion, register copyright in
the Copyrightable Materials with the U. S. Copyright Office or any other government agency
authorized to grant copyright registrations. The Contractor shall cooperate in this effort, and
agreesto provide any further documentationnecessaryto accomplishthis.

Warranties and Indemnification:

        A.     Warranties of Title: Contractor represents and warrants that the Copyrightable
Materials: (a) are wholly original material not published elsewhere (except for material that is in
the public domain); (b) do not violate any copyright law; (c) do not constitute defamation or
invasion of the right of privacy or publicity, and (d) are not an infringement of any kind, of the
rights of any third party. To the extent that the Copyrightable Materials incorporate any non-
original material, the Contractor has obtained all necessary permissions and clearances, in writing,
for the use of such non-original material under this Master Agreement, copies of which shall be
providedto the City upon executionofthis MasterAgreement.

          B.     Intellectual Pro er Indemnification: The Contractor shall defend, indemnify
and hold the City harmless from and against any and all claims, suits, damages, judgments,
liabilities, costs and expense, including reasonable attorneys' fees, to which it may be subject
because of or related to any claim that the Copyrightable Material infringes or violates the
copyright, trademark, or any other property or personal right of any third party. This
indemnification shall survive the tennination or expiration of this Master Agreement and any task
orders hereunder. This indemnification provision shall not be limited in any way by the
Conti-actor's obligationsto obtain insurance asprovidedunderthis MasterAgreement.

Notices:

       All notices to the Contractor that are required to be made in writing must be sent by mail,
hand-delivery, or over-night carrier to the Contractor at the address indicated on the first page of
this Master Agreement, or to such other address(es) or addressee(s) as the Contractor may notify
the Department of from time to time, or as may be set forth in a particular task order. Notices and
correspondence that do not require an original signature may be made by e-mail if permitted in an
applicabletask order.

      All notices to the Departmentthat are requiredto be given in writing must be sent by mail,
hand-delivery, or over-night carrier to the Department at the following address or at such other
addresses or addressees as the Department may notify the Contractor of from time to time, or as
may be set forth in a particular task order:




                                                 13
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 20 of 50 PageID #:3073
                                                            Kessler TopazMeltzer & Check, LLP
                                       SecuritiesLitigation/Evaluation Counsel MasterAgreement
                                                                  02518X1 OOOD4. E-PIN 02518P0002004


               Ms. IngaVanEysden, Senior Counsel
               Affirmative Litigation Division
               NewYork City LawDepartment
               100 Church Street, Room 20-087
               NewYork, NewYork 10007

      Notices to the Funds shall be given as set forth in a particular task order or as directedin a
subsequentcommunicationby the Department.

        Notices and correspondence that do not require an original signature may be made by e-
mail if permitted in an applicable task order.

Resolution of Dis utes:

        1.    Except as provided in l(a) below, all disputes between the City and the vendor that
arise under, or by virtue of, this Agreement shall be finally resolved in accordance with the
provisions of this section and Section 4-09 of the PPB Rules. This procedure shall be the
exclusive means ofresolving any suchdisputes.

               (a) This section shall not apply to disputes concerning matters dealt with in other
                  sections of the PPB Rules or to disputes involving patents, copyrights,
                  trademarks, or trade secrets (as interpreted by the courts of New York State)
                  relating to proprietary rights in computer software, or to termination other than
                  for cause.

               (b) For construction and construction-related services this section shall apply only
                   to disputes about the scope of work delineated by the Agreement, the
                   interpretation of Agreement documents, the amount to be paid for extra work or
                   disputed work performed in connection with the Agreement, the conformity of
                   the vendor's work to the Agreement, and the acceptability and quality of the
                   vendor's work; such disputes arise when the City Engineer, City Resident
                   Engineer, City Engineering Audit Officer, or other designee of the
                   Commissioner makes a determination with which the vendor disagrees. For
                   construction, this section shall not apply to termination of the Agreement for
                  cause or other than for cause.

       2.      All determinations required by this section shall be clearly stated, with a reasoned
explanation for the determination based on the information and evidence presented to the party
making the detennination. Failure to make such determination within the time required by this
section shall be deemed a non-determination without prejudice that will allow application to the
next level.

        3.     During suchtime as any dispute is beingpresented, heard, and consideredpursuant
to this section, the Agreement terms shall remain in full force and effect and, unless otherwise
directed by the ACCO or Engineer, the vendor shall continue to perform work in accordance with
the Agreement and as directed by the Agency Chief Contracting Officer ("ACCO") or City


                                                   14
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 21 of 50 PageID #:3074
                                                            Kessler Topaz Meltzer & Check, LLP
                                       SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                          02518X1OOOD4, E-PIN 02518P0002004


Engineer, City Resident Engineer, City Engineering Audit Officer, or other designee of the
Commissioner. Failure ofthe vendor to continue the work as directed shall constitute a waiverby
the vendor of any and all claims being presented pursuant to this section and a material breach of
contract.


       4.     PresentationofDisputeto Agency Head.

               (a)    Notice of Dispute and Agency Response. The vendor shall present its
                      dispute in writing ("Notice of Dispute") to the Agency Head within the
                      time specified herein, or, if no time is specified, within thirty (30) days of
                      receiving written notice of the determination or action that is the subject of
                      the dispute. This notice requirement shall not be read to replace any other
                      notice requirements contained in the Agreement. The Notice of Dispute
                      shall include all the facts, evidence, documents, or other basis upon which
                      the vendor relies in support of its position, as well as a detailed computation
                      demonstrating how any amount of money claimed by the vendor in the
                      dispute was arrived at. Withinthirty (30) days after receipt ofthe complete
                      Notice ofDispute, the ACCO or, in the caseofconstruction or construction-
                      related services, the City Engineer, City Resident Engineer, City
                      Engineering Audit Officer, or other designee of the Commissioner, shall
                      submit to the Agency Head all materials he or she deems pertinent to the
                      dispute. Following initial submissionsto the Agency Head, eitherparty may
                      demand of the other the production of any document or other material the
                      demanding party believes may be relevant to the dispute. The requested
                      party shall produce all relevant materials that are not otherwise protected by
                      a legal privilege recognized by the courts ofNew York State. Any question
                      of relevancy shall be determined by the Agency Head whose decision shall
                      be final. Willful failure of the vendor to produce any requested material
                      whose relevancy the vendor has not disputed, or whose relevancy has been
                      affirmatively determined, shall constitute a waiver by the vendor of its
                      claim.

               (b)    Agency Head Inquiry. The Agency Head shall examine the material and
                      may, in his or her discretion, convene an informal conference with the
                      vendor and the ACCO and, in the case of construction or construction-
                      related services, the City Engineer, City Resident Engineer, City
                      Engineering Audit Officer, or other designee of the Commissioner, to
                      resolve the issue by mutual consent prior to reaching a determination. The
                      Agency Head may seek such technical or other expertise as he or she shall
                      deem appropriate, including the use of neutral mediators, and require any
                      such additional material from either or both parties as he or she deems fit.
                      The Agency Head's ability to render, and the effect of, a decision hereunder
                      shall not be impaired by any negotiations in connection with the dispute
                      presented, whether or not the Agency Head participated therein. The
                      Agency Head may or, at the request of any party to the dispute, shall
                      compel the participation of any other vendor with a contract related to the


                                                 15
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 22 of 50 PageID #:3075
                                                                  Kessler Topaz Meltzer & Check, LLP
                                             SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                                02518X1OOOD4,E-PIN02518P0002004


                     work of this Agreement and that vendor shall be bound by the decision of
                     the Agency Head. Any vendor thus brought into the dispute resolution
                     proceeding shall have the same rights and obligations under this section as
                     the vendor initiatingthe dispute.

              (c)    Agency Head Determination. Within thirty (30) days after the receipt of all
                     materials and information, or such longer time as may be agreed to by the
                     parties, the Agency Head shall make his or her determination and shall
                     deliver or send a copy of such determination to the vendor and ACCO and,
                      in the case of construction or constmction-related services, the City
                     Engineer, City Resident Engineer, City Engineering Audit Officer, or other
                     designee of the Commissioner, together with a statement concerning how
                     the decisionmay be appealed.

              (d)     Finality of Agency Head Decision. The Agency Head's decision shall be
                      final and binding on all parties, unless presented to the Contract Dispute
                      Resolution Board ("CDRB") pursuant to this section. The City may not
                      take a petition to the CDRB. However, should the vendor take such a
                      petition, the City may seek, and the CDRB may render, a determination less
                      favorable to the vendor and more favorable to the City than the decision of
                      the Agency Head.

       5.      Presentation of Dispute to the Comptroller. Before any dispute may be brought by
the vendor to the CDRB, the vendor must first present its claim to the Comptroller for his or her
review, investigation, andpossible adjustment.

              (a)     Time, Form, and Content of Notice. Within thirty (30) days of receipt of a
                      decision by the Agency Head, the vendor shall submit to the Comptroller
                      and to the Agency Head a Notice of Claim regarding its dispute with the
                      agency. The Notice of Claim shall consist of (i) a brief statement of the
                      substance of the dispute, the amount of money, if any, claimed and the
                      reason(s) the vendor contends the dispute was wrongly decided by the
                      Agency Head; (ii) a copy of the decision of the Agency Head, and (iii) a
                      copy of all materials submitted by the vendor to the agency, including the
                      Notice of Dispute. The vendor may not present to the Comptroller any
                      material not presented to the Agency Head, except at the request of the
                      Comptroller.

              (b)     Agency Response. Within thirty (30) days of receipt of the Notice of
                      Claim, the agency shall make available to the Comptroller a copy of all
                      material submitted by the agency to the Agency Head in connection with
                      the dispute. The agency may not present to the Comptroller any material
                      not presented to the Agency Head, except at the request of the Comptroller.

              (c)     Comptroller Investigation. The Comptroller may investigate the claim in
                      dispute and, in the course of such investigation, may exercise all powers


                                                16
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 23 of 50 PageID #:3076
                                                           Kessler TopazMeltzer & Check, LLP
                                      SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                         02518X1OOOD4, E-PIN 02518P0002004


                    provided in sections 7-201 and 7-203 of the New York City Administrative
                    Code. In addition, the Comptroller may demand of either party, and such
                    party shall provide, whatever additional material the Comptroller deems
                    pertinent to the claim, including original business records of the vendor.
                    Willful failure of the vendor to produce within fifteen (15) days any
                    material requested by the Comptroller shall constitute a waiver by the
                    vendor of its claim. The Comptroller may also schedule an informal
                    conference to be attended by the vendor, agency representatives, and any
                    other personnel desired by the Comptroller.

             (d)    Opportunity of Comptroller to Compromise or Adjust Claim. The
                    Comptroller shall have forty-five (45) days from his or her receipt of all
                    materials referred to in 5(c) to investigate the disputed claim. The period
                    for investigation and compromise may be further extended by agreement
                    betweenthe vendor andthe Comptroller, to a maximum ofninety (90) days
                    from the Comptroller's receipt of all the materials. The vendor may not
                    present its petition to the CDRB until the period for investigation and
                    compromise delineated in this paragraphhas expired. In compromising or
                    adjusting any claim hereunder, the Comptroller may not revise or disregard
                    the terms ofthe Agreement betweenthe parties.

       6.   Contract Dispute Resolution Board. There shall be a Contract Dispute Resolution
Board composedof:

             (a)    the chief administrative law judge of the Office of Administrative Trials
                    and Hearings ("OATH") or his/her designated OATH administrative law
                    judge, who shall act as chairperson, and may adopt operational procedures
                    and issue suchorders consistent with this section as may be necessaryin the
                    execution of the CDRB's functions, including, but not limited to, granting
                    extensions oftime to present or respondto submissions;

             (b)    the City Chief Procurement Officer ("CCPO") or his/her designee; any
                    designee shall have the requisite background to consider and resolve the
                    merits of the dispute and shall not have participated personally and
                    substantially in the particular matter that is the subject of the dispute or
                    report to anyone who so participated, and

             (c)    a person with appropriate expertise who is not an employee of the City.
                    This person shall be selected by the presiding administrative lawjudge from
                    a prequalified panel of individuals, established and administered by OATH,
                    with appropriate background to act as decision-makers in a dispute. Such
                    individualsmay not have a contract or dispute with the City or be an officer
                    or employee of any company or organization that does, or regularly
                    represent persons, companies, or organizations having disputes with the
                    City.



                                              17
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 24 of 50 PageID #:3077
                                                           KesslerTopazMeltzer & Check, LLP
                                      SecuritiesLitigation/EvaluationCounsel MasterAgreement
                                                         02518X1000D4,E-PIN02518P0002004


        7.     Petition to CDRB. In the event the claim has not been settled or adjusted by the
Comptroller within the period provided in this section, the vendor, within thirty (30) days
thereafter, maypetition the CDRB to reviewthe AgencyHeaddetermination.

              (a)    Form and Content of Petition by Vendor. The vendor shall present its
                     dispute to the CDRB in the form of a Petition, which shall include (i) a brief
                     statement of the substance of the dispute, the amount of money, if any,
                     claimed, and the reason(s) the vendor contends that the dispute was wrongly
                     decided by the Agency Head; (ii) a copy of the decision of the Agency
                     Head; (iii) copies of all materials submitted by the vendor to the agency;
                     (iv) a copy of the decision of the Comptroller, if any, and (v) copies of all
                     correspondence with, and material submitted by the vendor to, the
                     Comptroller's Office. The vendor shall concurrently submit four complete
                     sets ofthe Petition: one to the Corporation Counsel (Attn: Commercial and
                     Real Estate LitigationDivision), and three to the CDRB at OATH'S offices,
                     with proof of service on the Corporation Counsel. In addition, the vendor
                     shall submit a copy ofthe statement ofthe substance ofthe dispute, cited in
                     (i) above, to both the Agency Head and the Comptroller.

              (b)    Agency Response. Within thirty (30) days of receipt of the Petition by the
                     Corporation Counsel, the agency shall respond to the statement of the
                     vendor and make available to the CDRB all material it submitted to the
                     Agency Head and Comptroller. Three complete copies of the agency
                     response shall be submitted to the CDRB at OATH'S offices and one to the
                     vendor. Extensions of time for submittal of the agency response shall be
                     given as necessary upon a showing of good cause or, upon the consent of
                     the parties, for an initial period ofup to thirty (30) days.

              (c)    Further Proceedings. The Board shall permit the vendor to present its case
                     by submission of memoranda, briefs, and oral argument. The Board shall
                     also permit the agency to present its case in response to the vendor by
                     submission of memoranda, briefs, and oral argument. If requested by the
                     Corporation Counsel, the Comptroller shall provide reasonable assistancein
                     the preparation of the agency's case. Neither the vendor nor the agency
                     may support its case with any documentation or other material that was not
                     consideredby the Comptroller, unless requestedby the CDRB. The CDRB,
                     in its discretion, may seek such technical or other expert advice as it shall
                     deem appropriate and may seek, on its own or upon application of a party,
                     any such additional material from any party as it deems fit. The CDRB, in
                     its discretion, may combine more than one dispute between the parties for
                     concurrent resolution.

              (d)    CDRB Determination. Within forty-five (45) days of the conclusion of all
                     submissions and oral arguments, the CDRB shall render a decision
                     resolving the dispute. In an unusually complex case, the CDRB may render
                     its decision in a longer period of time, not to exceed ninety (90) days, and


                                               18
    Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 25 of 50 PageID #:3078
                                                                      Kessler Topaz Meltzer & Check, LLP
                                               SecuritiesLitigation/Evaluation Counsel MasterAgreement
                                                                  02518X1OOOD4,E-PIN02518P0002004


                      shall so advise the parties at the commencement of this period. The
                      CDRB's decision must be consistent with the terms of the Agreement.
                      Decisions of the CDRB shall only resolve matters before the CDRB and
                      shall not have precedential effect with respect to matters not before the
                      CDRB.

              (e)     Notification of CDRB Decision. The CDRB shall send a copy of its
                      decision to the vendor, the ACCO, the Corporation Counsel, the
                      Comptroller, the CCPO, the Office of Construction, the PPB, and, in the
                      case of constmction or constmction-related services, the City Engineer, City
                      Resident Engineer, City EngineeringAudit Officer, or other designee ofthe
                      Commissioner. A decision in favor of the vendor shall be subject to the
                      prompt payment provisions of the PPB Rules. The Required Payment Date
                      shall be thirty (30) days after the date the parties are formally notified of the
                      CDRB's decision.

              (f)     Finality of CDRB Decision. The CDRB's decision shall be final and
                      binding on all parties. Any party may seek review of the CDRB's decision
                      solely in the fonn ofa challenge, filed within four months ofthe date ofthe
                      CDRB's decision, in a court of competent jurisdiction of the State of New
                      York, County ofNew York pursuant to Article 78 ofthe Civil Practice Law
                      and Rules. Such review by the court shall be limited to the question of
                      whether or not the CDRB's decision was made in violation of lawful
                      procedure, was affected by an error of law, or was arbitrary and capricious
                      or an abuse of discretion. No evidence or iiiformation shall be introduced
                      or relied upon in such proceeding that was not presented to the CDRB in
                      accordance with Section 4-09 of the PPB Rules.

       8.    Any termination, cancellation, or alleged breach of the contract prior to or during
the pendency of any proceedings pursuant to this section shall not affect or impair the ability of
the Agency Head or CDRB to make a binding and final decision pursuant to this section.


        If the terms of this Master Agreement are satisfactory, please indicate Contractor's
acceptance by having Contractor's authorized representative sign in the space provided below, and
have the Master Agreement returned to this office to my attention. By signing this Master
Agreement, Contractor also agrees that the provisions of Rider 1 (General Provisions), Appendix
B (the firm's commitments regarding data security), the Guidelines for Outside Counsel, the
HireNYC Rider, andRider 2 (Local Laws 30 and 33 of2012 Whistleblower ProtectionExpansion
Act Contract Rider and Poster), all of whichare annexedhereto and made a part hereof, constitute
material conditions of this Master Agreement, and that the New York City Law Department
Securities Litigation Counsel RFP released March 15, 2018 (the "RFP"), and Contractor's
proposal in response to the RFP, are incorporated herein by this reference. In the event of any
conflict between the body of this Master Agreement and any task order issued hereunder, or any
schedule, appendix or other attachment, or any document incorporated by reference, the body of
this Master Agreement shall govern. In the event of any conflict between Contractor's proposal in


                                                  19
     Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 26 of 50 PageID #:3079
                                                               Kessler TopazMeltzer & Check, LLP
                                        Securities Litigation/Evaluation Counsel Master Agreement
                                                             02518X1OOOD4,E-PIN02518P0002004


response to the RFP and any of the documents mentioned in the prior sentence (other than
Contractor's proposal), then Contractor's proposal shall be last in the order of precedence. Please
note that Rider 1 to this Agreement includes an Affirmation which must be filled out and signed
by Contractor and returned to the Department along with the rest of the Agreement. Please also
note that there is a fonn of Certification by Insurance Broker or Agent appended to this
Agreement, which must be filled out and signed by Contractor's insurance broker or agent and
returned to the Department along with the evidence of professional liability insurance, workers
compensation and disability coverage required by this Agreement. In addition, this Agreement
contains an Acknowledgment form, which must be notarized and returned as well. A fully
executed copy ofthis Agreement will be sent to you.

                                                     Very truly yours,




                                                     ANITAFAJANS
                                                     Deputy Agency ChiefContracting Officer
                                                     NewYork City LawDepartment

AGREEDTO AND ACCEPTED:

Kessler TopazMeltzer & Check, LLP




B.
        [SignName]

PrintName:        \~                ^
Print Title:      ^'

Date:          1 901




                                                20
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 27 of 50 PageID #:3080


                                                                           Kessler TopazMeltzer & Check, LLP
                                                    Securities Litigation/Evaluation Counsel Master Agreement
                                                                        02518X1000D4,E-PIN02518P0002004


                                                  AGREEMENT



   ACKNOWLEDGMENT BY DEPUTY AGENCY CHIEF CONTRACTING OFFICER

State, City and County ofNew York, ss.:

Onthis          +0          dayof          ' ' v                     ,           2019, before me personally
came Anita Fajans, to me known and known to me to be a Deputy Agency Chief Contracting
Officer of the Law Department of the City ofNew York, the person described as such in and who
as such executed the foregoing instmment and who acknowledged to me that she executed the
same in her authorized capacity as Commissioner for the purposes therein mentioned.



                  ESTHER S. TAK                                                              ^G-
           Notary Public, State of NewYork           ignature and office ofp    on taking acknowledgment)
                 No. 02TA6372004
            Qualified in New Yc
          CommissionExpires ^((^'1^2^



              ACKNOWLEDGMENT BY LIMITED LIABILITY PARTNERSHIP


Stateof^T^»w^^ Cityof (2^A^or~ , Countyof 'S^O^W^ , ss.:
Onthis '^-vv^               dayof ^JOOJc , 2019, before me personally
came \-X>>        r^<~\        <^-V\!Z_(. J<--                              ,   to me known and known to

beapartnerofVj2^>S>\{U~'Vbpfe'»2'l'\\?A-^er^O^XLtGrl4tthe                               firm described in and
which executed the foregoing instmment and he/she acknowledged to me that he/she subscribed

the name of said firm for the purposes therein mentioned.



   CommonwealthofPennsylvania^-NotarySeal
         "JeanF.Chuba,NotaryPublic                 (Sign ture and office ofpersontakingacknowledgment)
                Delaware County
    MycommissionexpiresOctober20 2022                       <Oo-\-e-T~^-\   <?J\^\^ 0
        Commissionnumber1228332
    Member, Pennsylvania Association ofNotaries




                                                       21
Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 28 of 50 PageID #:3081
                                                          Kessler Topaz Meltzer & Check, LLP
                                   Securities Litigation/Evaluation Counsel Master Agreement
                                                       02518X1OOOD4,E-PIN02518P0002004


                         CERTIFICATES OF INSURANCE


           Instructions to New York Cit A encies De artments and Offices



   All certificates of insurance (except certificates of insurance solely evidencing
   Workers' Compensation Insurance, Employer's Liability Insurance, and/or
   Disability Benefits Insurance) must be accompanied by one ofthe following:

      (1) the Certification by Insurance Broker or Agent on the following page
          setting forth the required information and signatures;

                                             -OR-

      (2) copies of all policies as certified by an authorized representative of the
          issuing insurance carrier that are referenced in such certificate of insurance.
          If any policy is not available at the time of submission, certified binders
          may be submitted until such time as the policy is available, at whichtime a
          certified copy ofthe policy shall be submitted.




                                            22
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 29 of 50 PageID #:3082
                                                              Kessler Topaz Meltzer & Check, LLP
                                       Securities Litigation/Evaluation Counsel Master Agreement
                                                                           025 1 8X1 000D4, E-PIN 025 I 8p0002004



                                            CITY OF NE\il YORK
                    CERTIFICATION BY INSURANCE BROKER OR AGENT

        The undersigned insurance broker or agent represents to the City of New York that the
attached Certificate of Insurance is accurate in all material respects.




                          fName of broker or agent (typewritten)]




                          [Address of broker or agent (typewritten)]




                  fEmail address of broker or agent (typewritten)]




                [Phone number/Fax number of broker or agent (typewritten)]




                  fsignature ofauthorized official, broker, or agent]




                  fName and title of authorized official, broker, or agent (typewritten)]




State   of ..                       )
                                    ) ss.
County of ....                      )

Sworn to before me      this        day of   _               20



 NOTARY PUBLIC FOR THE STATE OF




                                                        23
     Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 30 of 50 PageID #:3083




                                                        RIDER 1

ARTICLE 1. CONFLICTS

A.        ProcurementofA reement

Contractorrepresents and warrantsthatwith respectto securingor solicitingthiscontract("Agreement"), Contractor
is in compliance with the requirements of the New York State Lobbying Law (Legislative Law §§ 1-a et seq. ).
Contractormakessuchrepresentationandwarrantyto inducethe CitytoenterintothisAgreementandtheCityrelies
upon such representation and warranty in the execution ofthis Agreement.

B.        Conflictof Interest

Contractorrepresentsandwarrantsthat neitherit noranyofits directors, officers, members, partnersor employees,
hasany interest norshallthey acquireanyinterest, directlyor indirectly, whichwould or mayconflict in any manner
or degree with the performance or rendering of the services herein provided. Contractor further represents and
warrants that in the performance of this Agreement no person having such interest or possible interest shall be
employed by it. No elected official or other officeror employee of the City or Department, nor any person whose
salary is payable, in whole or in part, from the City Treasury, shall participate in any decision relating to this
Agreement which affects his or her personal interest or the interest of any corporation, partnership, association or
otherentity in whichheorshe is, directlyor indirectly, interested; norshall anysuch person haveanyinterest, direct
or indirect, in this Agreement or in the proceeds thereof.

ARTICLE 2. MISCELLANEOUS

A.       Assi nment/Subcontractors

This Agreement shall neither be assigned nor subcontracted by Contractor in whole or in part without the prior
expresswritten consentofthe Department.

B.       Non-Discrimination

Contractor agrees not to engage in any unlawful discriminatory practice as defined and pursuant to the terms of Title
VII ofthe NewYork City Administrative Code, or any other local, State or Federal law, rules, and regulations.

c.       Corn liance with Law

Contractor shall render all services under this Agreement in accordance with the applicable provisions of Federal,
State and local laws, rules and regulations as are in effect at the time such services are rendered.

D.       Maintenanceand Retention of Records

Contractoragrees to maintain separate and accurate books, records, documents, and other evidence, and to utilize
appropriate accounting procedures and practices that sufficiently and property reflect all direct and indirect costs of
any natureexpendedin the performanceofthisAgreement.

Contractoragreesto retainall books,records, documents, otherevidencerelevantto thisAgreement, includingthose
required under the preceding paragraph, for six years after the final payment or expiration or termination of this
Agreement, or for a period otherwise prescribed by law, whichever is later. In addition, if any litigation, claim, or audit
concerning this Agreement has commenced before the expiration of the six-year period, the books, records,
     Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 31 of 50 PageID #:3084



documents, and other evidence must be retained until the completion of such litigation, claim, or audit. Any books,
records, documents, and other evidence that are created in an electronic format in the regular course of business
may be retained in an electronicformat. Any books, records, documents, or otherevidencethat are created in the
regular course of business as a paper copy may be retained in an electronic format provided that they satisfy the
requirementsof N.Y. Civil PracticeLawand Rules("CPLR")4539(b), includingthe requirementthatthe reproduction
is created in a manner "which does not permit additions, deletions, or changes without leaving a record of such
additions, deletions, or changes. " Furthermore, Contractor agrees to waive any objection to the admissibility of any
such books, records, documents, or other evidence on the grounds that such documents do not satisfy CPLR
4539(b).

E.         Conflict of Laws/Forum

All disputesarisingoutofthisAgreementshall beinterpreted anddecidedin accordancewiththe lawsofthe Stateof
NewYork. Contractoragreesthat any and all claims asserted by or againstthe City arising underthis Agreement
shall be heard or determined either in the Federal or State courts located in the City and County of NewYork.

F.         Merger

This written Agreement contains all the terms and conditions agreed upon by the parties hereto, and no other
agreement, oral orotherwise, regardingthesubjectmatterofthisAgreementshall bedeemedto existorto bindany
ofthe parties hereto, or to modify any of the terms contained herein.

ARTICLE 3. INVESTIGATIONSCLAUSE

A.     The partiesto this Agreementagreeto cooperatefully andfaithfullywith any investigation, auditor inquiry
conducted by a State of New York (State) or City of New York (City) governmental agency or authority that is
empowered directlyor bydesignationto compel the attendanceofwitnessesandto examinewitnessesunderoath,
or conducted by the Inspector General of a governmental agency that is a party in interest to the transaction,
submitted bid, submitted proposal, contract, lease, permit, or license that is the subject of the investigation, audit or
inquiry.

B.         (1)      If any person who has been advised that his or her statement, and any information from such
statement, will notbeusedagainsthimorherin anysubsequentcriminalproceedingrefusesto testifybeforea grand
jury or other governmental agencyor authority empowered directly or by designationto compel the attendanceof
witnesses and to examine witnesses under oath concerning the award of or performance under any transaction,
agreement, lease, permit, contract, or license entered into with the City, the State, or any political subdivision or
public authoritythereof, or the Port Authority of NewYork and NewJersey, or any local development corporation
withintheCity, oranypublicbenefitcorporationorganizedunderthe lawsoftheStateofNewYork, or;

          (2)      Ifany person refusesto testifyfora reasonotherthanthe assertionofhis or her privilege against
self-incriminationin an investigation,auditor inquiryconducted by a City or Stategovernmental agencyor authority
empowereddirectlyor bydesignationto compelthe attendanceofwitnessesandto taketestimony underoath, or by
the InspectorGeneralofthe governmental agencythat is a party in interest in, and is seekingtestimony concerning
the award of, or performance under, any transaction, agreement, lease, permit, contract, or license entered into with
the City, the State, or any political subdivision thereof or any local development corporation within the City, then;

C.      (1)       Thecommissioneroragencyheadwhoseagencyis a partyin interesttothetransaction,submitted
bid, submitted proposal, contract, lease, permit, or license shall convene a hearing, upon not less thanfive (5) days
written notice to the parties involved, to determine if any penalties should attach forthe failure of a person to testify.
     Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 32 of 50 PageID #:3085



          (2)     If any non-governmental party to the hearing requests an adjournment, the commissioner or
agencyheadwhoconvenedthe hearingmay, upongrantingtheadjournment,suspendanycontract, lease, permit, or
license pending the final determination pursuant to paragraph E below without the City incurring any penalty or
damages for delay or otherwise.

D.        The penalties which may attach after a final determination bythe commissioner or agency head may include
but shall not exceed:

         (1)     The disqualification for a period not to exceed five (5) years from the date of an adverse
determination for any person, or any entity of which such person was a member at the time the testimony was
sought, from submitting bids for, or transacting business with, or entering into or obtaining any contract, lease, permit
or licensewithorfrom the City; and/or

          (2)     The cancellation or termination of any and all such existing City contracts, leases, permits or
licenses that the refusal to testify concerns and that have not been assigned as permitted under this Agreement, nor
the proceedsofwhichpledged,to an unaffiliatedand unrelated institutional lenderforfairvalue priorto the issuance
of the notice scheduling the hearing, without the City incurring any penalty or damages on account of such
cancellation or termination; monies lawfully due for goods delivered, work done, rentals, or fees accrued prior to the
cancellationorterminationshall be paid bythe City.

E.        The commissioner or agency head shall consider and address in reaching his or her determination and in
assessing an appropriate penalty the factors in paragraphs (1) and (2) below. He or she may also consider, if
relevant and appropriate, the criteria established in paragraphs (3) and (4) below in addition to any other information
whichmaybe relevantand appropriate:

          (1)     The party's good faith endeavors or lack thereof to cooperate fully and faithfully with any
governmental investigation or audit, including but not limited to the discipline, discharge, or disassociationof any
person failing to testify, the production of accurate and complete books and records, and the forthcoming testimony
of all other members, agents, assignees or fiduciaries whose testimony is sought.

         (2)      The relationshipof the person who refused to testify to any entity that is a party to the hearing,
including, but not limited to, whetherthe person whosetestimony is sought has an ownershipinterest in the entity
and/orthe degree of authority and responsibility the person has within the entity.

         (3)      The nexus of the testimony sought to the subject entity and its contracts, leases, permits or
licenses with the City.

          (4)     Theeffecta penaltymayhaveon anunaffiliatedand unrelatedpartyorentitythathasa significant
interest in an entity subject to penalties under D above, provided that the party or entity has given actual notice to the
commissioner or agency head upon the acquisition of the interest, or at the hearing called for in C(1) above gives
notice and proves that such interest was previously acquired. Under either circumstance the party or entity must
present evidence at the hearing demonstrating the potential adverse impact a penalty will have on such person or
entity.

F.        (1)     The term "license" or "permit" as used herein shall be defined as a license, permit, franchiseor
concession not granted as a matter of right.

        (2)      The term "person" as used herein shall be defined as any natural person doing business alone or
associated with another person or entity as a partner, director, officer, principal or employee.
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 33 of 50 PageID #:3086



        (3)       Theterm "entity" as used herein shall be defined as anyfirm, partnership, corporation, association,
or person that receives monies, benefits, licenses, leases, or permits from or through the City or otherwise transacts
business with the City.

        (4)     Theterm "member"as used hereinshall bedefinedas anyperson associatedwithanotherperson
orentityasa partner,director,officer,principaloremployee.

G.         In additionto and notwithstandinganyotherprovisionofthisAgreementthe commissioneror agencyhead
may in his or her sole discretion terminate this Agreement upon not less than three (3) days written notice in the
eventcontractorfailsto promptly report in writingto the Commissionerof Investigationofthe City of NewYork any
solicitation of money, goods, requests forfuture employment orother benefit orthing ofvalue, by or on behalfofany
employee of the City or other person, firm, corporation or entity for any purpose which may be related to the
procurement orobtaining ofthisAgreement byContractor, oraffecting the performance ofthisAgreement.

ARTICLE 4. FOR CONTRACTS OVER $100,000: EQUAL EMPLOYMENT OPPORTUNITY NEW YORK Cin
ADMINISTRATIVECODE§6-123; EXECUTIVEORDER50

A.     This Agreement is subject to the requirements of NewYork City Administrative Code §6-123 and Executive
Order No. 50 (1980) as revised ("E. G. 50") and the rules set forth at 66 RCNY §§ 10-01 et seq. No Contract will be
awarded unless and until these requirements have been complied with in their entirety. By signing this Agreement,
Contractor agrees that it:

        (1)        will not discriminate unlawfully againstanyemployee or applicant foremployment because of race,
creed, color, nationalorigin, sex, age,disability, marital status, sexualorientationorcitizenshipstatuswithrespectto
all employmentdecisionsincluding,butnotlimitedto recruitment, hiring,upgrading,demotion,downgrading,transfer,
training, rates of pay or other forms of compensation, layoff, termination, and all other terms and conditions of
employment;

         (2)       will not engage discriminate unlawfully in the selection of subcontractors on the basis of the
owner's race, color, creed, national origin, sex, age, disability, marital status, sexual orientation, orcitizen status;

          (3)       will state in all solicitationsor advertisementsfor employees placed by or on behalfof Contractor
that all qualified applicants will receive consideration for employment without unlawful discrimination based on race,
color, creed, national origin, sex, age, disability, marital status sexual orientation or citizenship status and that it is an
equalemploymentopportunityemployer;

        (4)     will send to each labor organization or representative of workers with which it has a collective
bargaining agreement or other contract or memorandum of understanding, written notification of its equal
employment opportunity commitments under E. G. 50 andthe rules and regulations promulgated thereunder; and

        (5)      will furnish before this Agreement is awarded all information and reports including an Employment
Report that are required by E. G. 50, the rules and regulations promulgated thereunder, and orders of the City
Department ofSmall Business Services, Director ofthe Division of LaborServices ("Division"); and

         (6) will permit the Division to have access to all relevant books, records and accounts for the purposes of
investigation to ascertain compliance withsuch rules, regulations, and orders.

         Nothing contained in this Article 4 shall be construed to bar any religious or denominational institution or
organization, or any organization operated for charitable or educational purposes, which is operated, supervised or
controlled by or in connection with a religious organization, from lawfully limiting employment or lawfully giving
     Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 34 of 50 PageID #:3087



preferenceto personsofthesamereligionordenominationorfrom lawfullymakingsuchselectionas iscalculatedby
suchorganizationto promotethe religiousprinciplesforwhichit isestablishedormaintained.

B.           Contractor understands that in the event of its noncompliance with the nondiscrimination clauses of this
Agreement orwith any ofsuch rules, regulations ororders, such noncompliance shall constitute a material breach of
this Agreement and noncompliance with E.O. 50 and the rules and regulations promulgated thereunder. After a
hearingheld pursuantto the rules ofthe Division,the Directormaydirectthe Departmentto imposeanyorall ofthe
followingsanctions:

      (1) disapproval of Contractor; and/or
      (2) suspensionorterminationoftheAgreement; and/or
      (3) declaring Contractor in default; and/or
      (4) in lieuofanyoftheforegoingsanctions,impositionofanemploymentprogram.

C.           Failure to comply with E. G. 50 and the rules and regulations promulgated thereunder in one or more
instancesmayresultinthe DepartmentdeclaringContractorto benon-responsible.

D.           Contractoragreesto includethe provisions ofthe foregoing paragraphs in every subcontractor purchase
order in excess of $100, 000 to which it becomes a party, unless exempted by E. G. 50 and the rules and regulations
promulgatedthereunder, sothatsuch provisionswill be bindinguponeach subcontractoror vendor. Contractorwill
take such action with respect to any subcontract or purchase order as may be directed by the Director o as a means
of enforcing such provisions includingsanctionsfor noncompliance.A supplierof unfinishedproducts to Contractor
needed to producethe item contracted for shall not be considered a subcontractoror vendorfor purposes of this
Article 4.

E.        Contractor further agrees that it will refrain from entering into any subcontract or modification thereof subject
to E. G. 50 and the rules and regulations promulgated thereunder with a subcontractor who is not in compliance with
the requirements ofE.G. 50 and the rules and regulations promulgated thereunder. A supplier ofunfinished products
to Contractor needed to produce the item contracted for shall not be considered a subcontractor or vendor for
purposesofthisArticle4.


ARTICLE5. PARTICIPATIONINAN INTERNATIONALBOYCOTT: NEWYORKCITYADMINISTRATIVECODE
§6-114

A.       Contractoragreesthat neitherContractornoranysubstantially-ownedaffiliatedcompanyis participatingor
shall participate in an international boycott in violation ofthe provisions of the Export Administration Act of 1979, as
amended,ortheregulationsofthe UnitedStatesDepartmentofCommercepromulgatedthereunder.

B.       Uponthe finaldetermination bythe Commerce Departmentor anyotheragencyofthe UnitedStatesasto,
or conviction of Contractor or a substantially-owned affiliated company thereof, participation in an international
boycott in violation of the provisions of the Export Administration Act of 1979, as amended, or the regulations
promulgatedthereunder,theComptrollermay, athisoption,renderforfeitandvoidthisAgreement.

C.      Contractorshall comply in all respects, with the provisionsof Section 6-114ofthe Administrative Code of
the CityofNewYori<andthe rules issued bythe Comptroller thereunder

ARTICLE 6. INDEMNIFICATION

         To the fullest extent permitted by law, Contractor shall defend, indemnify and hold harmless the City,
including its officialsand employees, againstany and all claims (even ifthe allegations ofthe claim arewithoutmerit),
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 35 of 50 PageID #:3088



judgments for damages on account of any injuries or death to any person or damage to any property, and costs and
expenses to which the City or its officials and employees, may be subject to or which they may suffer or incur
allegedly arising out of any of the operations of Contractorand/or its subcontractors underthis Agreement to the
extent resulting from any negligent act of commission or omission, any intentional tortious act, and/or the failure to
comply with law or any of the requirements of this Agreement. Insofar as the facts or law relating to any of the
foregoingwould precludethe City or its officialsor employeesfrom beingcompletely indemnifiedby Contractor, the
Cityanditsofficialsandemployeesshall be partiallyindemnifiedbyContractortothefullestextentpermitted by law.

ARTICLE7. WORKERS'COMPENSATION,EMPLOYER'SLIABILITY,ANDDISABILITYBENEFITS

A.    Workers' Compensation, Employer's Liability, and Disability Benefits. Contractor shall maintain Workers'
Compensation Insurance, Employer's Liability Insurance, and Disability Benefits Insurance, in accordance with the
lawsofthe StateofNewYorkon behalfof, orin regardto, all employeesprovidingservicesunderthisAgreement.

B.      Proof of Insurance. Prior to or upon execution of this Agreement, Contractor shall submit proof of
Contractor's Workers' Compensation Insurance and Disability Benefits Insurance or a Certificate of Attestation of
Exemption to the Department in a form approved by the New York State Workers' Compensation Board. ACORD
forms are not acceptable proof of such insurance. The following fonns are acceptable:

                  1.       Form C-105.2, CertificateofWorkers'Compensation Insurance;
                  2.       Form U-26.3, State InsuranceFundCertificateofWorkers'CompensationInsurance;

                  3.       Form Sl-12, CertificateofWorkers'CompensationSelf-lnsurance;

                  4.       Form GSI-105. 2, Certificate of Participation in Worker's Compensation Group Self-
                           Insurance;

                  5.       Form DB-120. 1, Certificate of Disability Benefits Insurance;

                  6.       Form DB-155, Certificate of Disability Benefits Self-lnsurance;

                  7.       Form CE-200- Affidavitof Exemption;

                  8.       Otherforms approved by the NewYork State Workers' Compensation Board; or

                  9.       Other proof of insurance in a form acceptable to the City.

ARTICLE 8. MACBRIDE PRINCIPLES

In accordance with and to the extent required by Admin. Code § 6-115. 1, Contractor stipulates that Contractor and
any individual or legal entity in which Contractor holds a ten percent (10%) or greaterownership interest and any
individual or legal entity that holds a ten percent (10%) or greater ownership interest in Contractor either (a) have no
business operations in Northern Ireland, or (b) shall take lawful steps in good faith to conduct any business
operationsthey have in Northern Ireland in accordancewith the MacBride Principles, and shall permit independent
monitoring oftheir compliance with such principles.

Contractor agrees that the covenants and representations in Paragraph A above are material conditions to this
Agreement.

ThisSectiondoesnotapplyifContractorisa not-for-profitcorporation.
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 36 of 50 PageID #:3089




ARTICLE9. PAIDSICKLEAVELAW

    A. Introduction and General Provisions

The Earned Sick Time Act, also known as the Paid Sick Leave Law ("PSLL"), requires covered employees who
annually perform more than 80 hoursofwork in NewYork Cityto be providedwith paid sicktime. 1 Contractors of
the Cityorofothergovernmental entities may be required to provide sicktime pursuant to the PSLL.

The PSLL became effective on April 1, 2014, and is codified at Title 20, Chapter 8, of the New York City
Administrative Code. It is administered by the City's Department of Consumer Affairs ("DCA"); DCA's rules
promulgated underthe PSLLarecodified at Chapter 7 ofTitle 6 ofthe Rules ofthe CityofNewYork ("Rules").

Contractor agrees to comply in all respects with the PSLLand the Rules, and as amended, if applicable, in the
performance of this agreement. Contractor further acknowledges that such compliance is a material term of this
agreement andthatfailure to comply withthe PSLLin perfomiance ofthis agreement may result in itstermination.

Contractormustnotifythe Department'sAgencyChiefContractingOfficerin writingwithinten (10) daysofreceiptof
a complaint (whether oral or written) regarding the PSLLinvolving the performance of this Agreement. Additionally,
Contractor must cooperate with DCA's education efforts and must comply with DCA's subpoenas and other
document demandsas set forth in the PSLLand Rules.

The PSLL is summarized below for the convenience of Contractor. Contractor is advised to review the PSLL and
Rules in theirentirety. On the websitewww.n c. ov/PaidSickLeavethere are linksto the PSLLand the associated
Rules as well as additional resources for employers, such as Frequently Asked Questions, timekeeping tools and
model forms, and an event calendar of upcoming presentations and webinars at which Contractor can get more
informationabouthowto complywiththe PSLL. Contractoracknowledgesthat it is responsibleforcompliancewith
the PSLLnotwithstanding any inconsistent language contained herein.

    B.   Pursuant to the PSLL and the Rules:

    1. A licabilit Accrual and Use

An employee whoworks within the City of NewYork for more than eighty hours in any consecutive 12-month period
designated by the employer as its "calendar year" pursuant to the PSLL ("Year") must be provided sick time.
Employers must provide a minimum of one hour of sick time for every 30 hours worked by an employee and
compensation for such sick time must be provided at the greater of the employee's regular houriy rate or the
minimum wage. Employers are notrequired to provide more thanforty hours ofsicktime to an employee inanyYear.

An employee has the rightto determine how much sick time he or she will use, provided that employers may set a
reasonable minimum increment for the use of sick time not to exceed four hours per day. In addition, an employee
may carry over up to forty hours of unused sick time to the following Year, provided that no employer is required to
allowthe use of more than forty hoursofsicktime in a Yearor carryover unused paid sicktime ifthe employee is
paid for such unused sick time and the employer provides the employee with at leastthe legally required amount of
paid sicktime forsuch employee forthe immediately subsequent YearonthefirstdayofsuchYear

An employee entitled to sicktime pursuant to the PSLLmay usesicktimeforanyofthefollowing:


1 Pursuantto the PSLL, if fewer than five employees work for the same employer, as determined pursuantto NewYork City
AdministrativeCode§20-912(g),suchemployerhastheoptionofprovidingsuchemployeesuncompensatedsicktime.
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 37 of 50 PageID #:3090




        .   such employee's mental illness, physical illness, injury, or health condition or the care ofsuch illness, injury,
            or condition orsuch employee's need for medical diagnosis or preventive medical care;
        .   such employee's care of a family member (an employee's child, spouse, domestic partner, parent, sibling,
            grandchild or grandparent, or the child or parent of an employee's spouse or domestic partner) who has a
            mental illness, physical illness, injury or health condition or who has a need for medical diagnosis or
            preventive medicalcare;
        .   closure ofsuch employee's place of business by order of a public official due to a public health emergency;
            or
        .   such employee's need to care for a child whose school or childcare provider has been closed due to a
            publichealthemergency.

An employer must not require an employee, as a condition oftaking sicktime, to search fora replacement. However,
an employer may require an employee to provide: reasonable notice of the need to use sick time; reasonable
documentation that the use of sick time was needed for a reason above if for an absence of more than three
consecutiveworkdays;and/orwrittenconfirmationthatanemployeeusedsicktime pursuantto the PSLL.However,
an employer may not require documentation specifying the nature of a medical condition or otherwise require
disclosure of the details of a medical condition as a condition of providing sick time and health information obtained
solely dueto anemployee's useofsicktime pursuant to the PSLLmust betreated bythe employer asconfidential.

Ifan employer chooses to impose any permissible discretionary requirement as a condition of using sick time, it must
provide to all employees a written policy containing those requirements, using a delivery method that reasonably
ensures that employees receive the policy. Ifsuch employer has not provided its written policy, it may not deny sick
time to an employee because of non-compliance with such a policy.

Sick time to which an employee is entitled must be paid no later than the payday for the next regular payroll period
beginning afterthe sick time was used.


    2. Exem tions and Exce tions

Notwithstandingtheabove,the PSLLdoesnotapplyto anyofthefollowing:

    .       an independent contractor who does not meet the definition of employee under section 190(2) of the New
            York State Labor Law;
    .       an employee covered by a valid collective bargaining agreement in effect on April 1, 2014 until the
            termination ofsuch agreement;
    .       anemployeeintheconstructionorgroceryindustrycoveredbya validcollectivebargainingagreementifthe
            provisions ofthe PSLLare expressly waived in such collective bargaining agreement;
    .       an employee covered by another valid collective bargaining agreement if such provisions are expressly
            waived in such agreement and such agreement provides a benefitcomparable to that provided bythe PSLL
            for such employee;
    .       an audiologist, occupational therapist, physical therapist, or speech language pathologist who is licensed by
            the New York State Department of Education and who calls in for work assignments at will, determines his
            or herownschedule, hasthe abilityto reject or accept anyassignment referred to him or her, and is paid an
            average hourly wagethat is at least four times the federal minimum wage;
    .       an employee in a work study program under Section 2753 of Chapter42 ofthe United States Code;
    .       an employee whose work is compensated by a qualified scholarship program as that term is defined in the
            Internal Revenue Code, Section 117 of Chapter 20 ofthe United States Code; or
    .       a participant in a Wori< Experience Program (WEP) under section 336-c of the New York State Social
            Services Law.
   Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 38 of 50 PageID #:3091




    3. Retaliation Prohibited

An employermaynotthreatenorengagein retaliationagainstanemployeeforexercisingorattempting in goodfaith
to exercise any right provided by the PSLL. In addition, an employer may not interfere with any investigation,
proceeding, or hearing pursuant to the PSLL.

    4.   Notice of Ri hts

An employermust provide its employees withwritten notice oftheirrights pursuantto the PSLL.Such notice must be
in English and the primary language spoken by an employee, provided that DCA has made available a translation
into such language.              Downloadable notices are available on DCA's website at
htt ://www.n c. ov/html/dca/html/law/PaidSickLeave.shtml.

Any person or entity that willfully violates these notice requirements is subject to a civil penalty in an amount not to
exceed fifty dollars for each employee who was not given appropriate notice.

    5.   Records

An employer must retain records documenting its compliance with the PSLLfor a period of at least three years, and
must allow DCAto access such records in furtherance of an investigation related to an alleged violation ofthe PSLL.

    6. Enforcementand Penalties

Upon receiving a complaint alleging a violation of the PSLL, DCA has the hght to investigate such complaint and
attempt to resolve it through mediation. Within 30 days of written notification of a complaint by DCA, or sooner in
certain circumstances, the employer must provide DCA with a written response and such other information as DCA
mayrequest. IfDCAbelievesthata violationofthe PSLLhasoccurred, it hastherightto issuea noticeofviolationto
theemployer.

DCA has the power to grant an employee or former employee all appropriate relief as set forth in New York City
Administrative Code 20-924(d). Such relief may include, among other remedies, treble damages for the wages that
should havebeen paid,damagesforunlawfulretaliation, anddamagesand reinstatementforunlawfuldischarge. In
addition, DCA may impose on an employer found to have violated the PSLLcivil penalties not to exceed $500 for a
first violation, $750 for a second violation within two years of the first violation, and $1, 000 for each succeeding
violation withintwoyearsofthe previousviolation.

    7. More Generous Policesand Other Le al Re uirements

Nothing in the PSLL is intended to discourage, prohibit, diminish, or impair the adoption or retention of a more
generous sick time policy, or the obligation of an employer to comply with any contract, collective bargaining
agreement, employment benefit plan or other agreement providing more generous sick time. The PSLL provides
minimum requirements pertaining to sick time and does not preempt, limit or otherwise affect the applicability of any
other law, regulation, rule, requirement, policy or standard that provides for greater accrual or use by employees of
sick leave or time, whether paid or unpaid, or that extends other protections to employees. The PSLL may not be
construed as creating or imposing any requirement in conflict with any federal or state law, rule or regulation.
              Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 39 of 50 PageID #:3092




                                                                  Attachment to Contract

                                                                       AFFIRMATION

           The undersigned contractor affirms and declares that said contractor is not in arrears to the City of New
           York upon debt, contract or taxes and is not a defaulter, as surety or otherwise, upon obligation to the City
           of New York, and has not been declared not responsible, or disqualified, by any agency of the City of
           New York, nor is there any proceeding pending relating to the responsibility or qualification of the
           contractor to receive public contracts except:


           Full name ofContractor:                     Kessler TOPazMeltzer & check' LLP
           Address:             ^^ K-ing ofPmssia Rd
                                                                                                                               19087
           City:           Radnor                                 State: PA                                  ZipCode:
           CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER.

           /_I        A          Individualor Sole Proprietorship*
                                 SOCIAL SECURITY NUMBER




           / x/       B:         Partnership, LLP,LLC,JointVenture or other unincorporated organization
                                 EMPLOYERIDENTIFICATIONNUMBER
                                    23 2977382


           /_I        C:         Corporation or P.C.
                                 EMPLOYERE)ENTIFICATIONNUMBER




                      By                         *.
                                 S"    ature

                      Title:            Partner



                      Must be signedby an officer or duly authorizedrepresentative.


* UndertheFederalPrivacyAct, thefurnishingofSocialSecurityNumbersbybidderson City contracts isvoluntary. Failureto provide a SocialSecurityNumberwill
not result in a bidder'sdisqualification. Social SecurityNumbers will be usedto identifybidders, proposers or vendorsto ensuretheir compliancewith laws,to assist
the City in enforcement of laws, as well as to provide the City a means of identifying businesses whichseek City contracts.




                                                                                  10
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 40 of 50 PageID #:3093




                                          APPENDIX B
                              KesslerTopazMeltzer & Check, LLP
                                           Data Security




Kessler Topaz Meltzer & Check, LLP's ("Kessler Topaz" or the "Firm") Information Security
frameworkis basedonthe ISO/IEC27000 family of standards. Kessler Topazhas defined
information security controls addressing objectives arising from risks to the confidentiality,
integrity, and availability of information. The Firm adheres to an Access Control Policy for all
user access. System Access must be provisioned per user by an assigned unique ID. The
granting of access to the Firm's systems is based on the principle of least privilege. Further, all
downloadsfrom the Firm's SecuritiesTracker system are logged and email alerts are sentto
applicationadministrators.

All client transaction data is logically separated and accessible only by the Securities Tracker
team and authorized IT professionals. Procedurally, each client has their own separate file
within our server. When we export custodial data at the outset of a relationship, on a monthly
basis going forward, or any time we are investigating a particular case or claim and need more
current information, we simply extractthat informationfrom the custodial database andimport
it into the appropriate client's file. There is no commingling of client transaction data.

The Firm's entire SecuritiesTrackerenvironment is replicated from Microsoft's US-Eastdata
centers to Microsoft's US-Westdatacenters enablingKesslerTopazto avoid costly downtime in
the event ofa disaster. Kessler Topazuses Azure Backupto protect client dataat a more granular
level. All backups are encrypted. Azure enables Kessler Topaz to maintain an RPO of 1hr on
client dataandRTO of 8hrs. Full Business Continuity/DisasterRecovery is tested annually.
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 41 of 50 PageID #:3094
                                                                                    Rev. 8/302018


   GUIDELINESFOROUTSIDECOUNSELFORA CONTINGENCYFEEMATTER
                          NEW YORK CITY LAW DEPARTMENT


        1.     Introduction. These Guidelines apply to your firm ("Outside Counsel" or
"Counsel"), which has been retained by the New York City Law Department (the "Department")
to provide legal services in a contingency fee matter. Outside Counsel shall become familiar
with and adhere to these Guidelines in providing legal and related services in connection with the
matter. The Department wishes to remind Outside Counsel that the Department expects Counsel
to provide high quality legal services at reasonable cost, to maintain transparency in billing, and
to be mindful of the responsibility to conserve public resources without compromising the
quality ofthe services provided.

       2. Designated Contact.

            a. A Department attorney or attorneys (the "Designated Contact") will be assigned
               to work with Outside Counsel. Outside Counsel shall contact the Designated
               Contact for any approvals required by these Guidelines of litigation events or
               expenses. Outside Counsel should consult frequently with the Designated
               Contact regarding matters Counsel is handling so that the Department will have
               current information about the status ofthe matters. As appropriate, Counsel also
               will schedule periodic meetings and conference calls with the Department to
               discussdevelopments and strategy in the matters.

            b. Outside Counsel shall contact the Designated Contact at the beginning of the
               engagement to set up an initial meeting at which relevant names and phone
                numbers, to the extent then known, can be given to Outside Counsel, and
                arrangements can be made for the provision of documentary evidence to Outside
                Counsel. Whether such a meeting is actually held will be at the discretion ofthe
                DesignatedContact.

            c. Outside Counsel should use its professional judgment in deciding whether to
               obtain the prior approval of the Designated Contact for a litigation event, where
               such approval is not specifically required by these Guidelines. Litigation Events
               that are specified in a plan of litigation and/or a budget that was previously
               submitted to and approved by the DesignatedContact will ordinarily not need to
               be re-submitted for approval at the time the litigationevent is aboutto transpire.

        3. Notifications. Counsel shall promptly advise the Department in writing of any
significantdevelopments in a matter.

       4. Control of the litigation. The Law Department attorneys will (1) retain complete
control over the course and conduct of the case; and (2) retain a veto power over any decisions
made by outside counsel. A Law Department attorney will be personally involved in supervising
Outside Counsel's services under the retainer agreement between Outside Counsel and the
Department.
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 42 of 50 PageID #:3095



        5. Settlement Offers or Negotiations. Outside Counsel shall immediately convey all
offers of settlement to the Designated Contact who will consult with the appropriate persons in
the Law Department and the City regarding any such offers. The Department and its co-plaintiff,
if any, will make all determinations concerning such offers of settlement. Decisions regarding
settlement of any case are reserved exclusively to the discretion of the attorneys of the
Department and its co-plaintiff, if any.

       6. Direct Contact with Law Department. Any defendant in a litigation handled by
Outside Counsel may contact a Law Department attorney directly without having to confer with
Outside Counsel.

        7. Conflicts ofInterest. Duringthe term ofthis Agreement, Contractor will be permitted
to represent clients other than the City in matters involving the City, or being heard before City
agencies, where such matters are not related to the subject matter of an assignment of work under
this Agreement (whether pursuant to a Task Order or otherwise) and where the City determines
that the conflict of interest related to work being performed under this Agreement and the work
to be performed for the other client or prospective client is not incompatible with the
Contractor's representation of the City under this Agreement. In light of this restriction,
Contractor shall disclose to the City, as soon as is reasonably practicable, the identity of any
client or prospective client the Contractor represents or proposes to represent in any matter
involving the City, or being heard by any City agency, with a short description of the matter and
the possible adverse consequences to the City of such representation. Thereafter, Contractor
shall take one of the following actions:

        (a) obtain the City's consent, in writing, to waive the conflict. Where appropriate, in the
discretion of the City, the City may require, as a condition of such consent, that Contractor
implement and maintain, for the duration of the matter, effective screening procedures (an
internal "firewall") to prevent the flow of information between the attorneys performing services
under this Agreement and the attorneys representing the other client or prospective client, and
any such firewall shall be subject to the City's approval; or

       (b)     discontinue    (or    forego)   its   representation    of    the    other   client.

         8. Contact with the Media. Counsel is not authorizedto comment publicly on any City
matters, to issue statements or press releases or to disclose to the media any facts involving or
relating to the matters Counsel is handling without the prior approval of the Department.
Counsel shall cooperate with the Department's press office regarding requests for information
and, if requested by the Department's press office, assist in the preparation of documents relating
to the matter. If Counsel receives any media inquiries. Counsel shall refer them to the
Department's Communications Director, telephone number 212 356-4001.

       9. Staffing.

             a. Attorneys. Counsel shall submit a staffing profile that identifies the partners,
                associates and paralegals who will work on the matter. Changes in such staff are
                subject to the prior approval of the Designated Contact. Counsel should minimize
                staffing changes; however, it is recognized that staffing changes may be necessary

                                               -2-
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 43 of 50 PageID #:3096



             from time to time. The Department will not pay for learning time associated with
             a change in personnel initiated by Counsel, except that, if the change in personnel
             was made at the request of the Designated Contact and not because of poor
             performance, inaccessibility or lack of cooperation by the original personnel, the
             Department will pay the reasonable costs associated with the review of the file by
             the new personnel.

          b. In performing the services, Outside Counsel shall select, for each task, an
             individual suitable for the task and the specific needs of the matter. Each such
             individual must have appropriate experience in the area in which he or she is
             performing services.

          c. Experts and consultants. The selection and retention of experts and consultants
             shall be coordinatedwith and approvedby the DesignatedContact.

      10.     Reimbursable Expenses shall be as provided in the body of the agreement
between the Department and Outside Counsel.




End of Guidelines for Outside Counsel




                                            -3-
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 44 of 50 PageID #:3097



                           HIMNG AND EMPLOYMENT RIDER:

                      HIRENYCAND REPORTINGRE UIREMENTS


Introduction

This Rider shall apply to all contracts for goods, services, and construction with a value of one
million dollars ($1,000,000.00) or more, provided, however, that certain requirements of the
Rider shall only apply as indicated below. This Rider addresses the HireNYC process, including
reporting obligations under the HireNYC process, and certain other reporting requirements
imposed by law. In general, the HireNYC process under this Rider requires the Contractor to
enroll with the HireNYC portal for the City of New York ("the City") found within the
Department of Small Business Services's ("SBS") website, to disclose all entry to mid-leveljob
opportunities described in this Rider arising from this contract and located in New York City,
and to agree to interview qualified candidates from HireNYC for those opportunities.

HireNYC Requirements

    A. Enrollment

The Contractor shall enroll with the HireNYC system, found at www.nyc. gov/sbs, within thirty
(30) days after the registrationofthis Contractpursuantto Section 328 oftheNewYork City
Charter. The Contractor shall provide information aboutthe business, designatea primary
contact and saywhetherit intends to hire for any entry to mid-leveljob opportunities arising
firom this contract and located in New York City, and, if so, the approximate start date ofthe first
hire.



    B. Job PostingRequirements

Onceenrolled in HireNYC, the Contractor agrees to updatethe HireNYCportal with all entry to
mid-level job opportunities arising from this contract and located in New York City, if any,
whichshall be definedasjobs requiringno more than an associatedegree, asprovidedby the
NewYork State DepartmentofLabor(see Column F ofhttps://labor.ny.gov/stats/2012-2022-
NYS-Employment-Prospects. xls). The information to be updated includes the types of entry and
mid-level positions made available from the work arising from the contract and located in New
York City, the number of positions, the anticipated schedule of initiating the hiring process for
these positions, and the contact information for the Contractor's representative charged with
overseeing hiring. The Contractor must update the HireNYC portal with any hiring needs arising
from the contract andlocated in NewYork City, andthe requirements ofthejobs to be filled, no
less than three weeks prior to the intended first day of employment for each new position, except
withthe permission of SBS,not to be unreasonablywithheld, andmust also update the HireNYC
portal as set forth below.

After enrollment through HireNYC and submission of relevant information, SBS will work with
the Contractor to develop a recmitment plan whichwill outline the candidate screeningprocess,
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 45 of 50 PageID #:3098



and will provide clear instructions as to when, where, and how interviews will take place.
HireNYCwill screenapplicantsbasedon employer requirements andrefer applicantswhomit
believes are qualifiedto the Contractor for interviews. The Contractormust interviewreferred
applicants whom it believes are qualified.


After completing an interview of a candidate referred by HireNYC, the Contractor must provide
feedback via the portal within twenty (20) business days to indicate which candidates were
interviewed and hired, if any. In addition, the Contractor shall provide the start date of new
hires, and additional information reasonably related to such hires, within twenty (20) business
days after the start date. In the event the Contractor does not have anyjob openings covered by
this Rider in any given year, the Contractor shall be required to provide an annual update to
HireNYCto that effect. Forthis purpose, the reporting year shall run from the date ofthe
registration ofthe contract and each anniversary date.

These requirements do not limit the Contractor's ability to assess the qualifications of
prospective workers, and to make final hiring and retention decisions. No provision ofthis Rider
shall be interpreted so as to require the Contractor to employ any particular worker.

In addition, the provisions of this Rider shall not apply to positions that the Contractor intends to
fill with employees employed pursuant to thejob retention provision of Section 22-505 ofthe
Administrative Code ofthe City ofNewYork. The Contractor shall not be requiredto report
such openings with HireNYC. However, the Contractor shall enroll with the HireNYC system
pursuant to Section A, above, and, if such positions subsequently become open, then the
remaining provisions ofthis Rider will apply.

    C. BreachandLiquidatedDamages

If the Contractor fails to comply withthe terms ofthe contract andthis Rider (1) by not enrolling
its businesswithHireNYC; (2) by not informing HireNYC, as required, ofopenpositions; or (3)
by failing to interview a qualified candidate, the contracting agency may assess liquidated
damages in the amount oftwo-thousand five hundred dollars ($2, 500. 00) per breach. For all
other events ofnoncompliancewith the tenns ofthis Rider, the agencymay assess liquidated
damages in the amount of five hundred dollars ($500) per breach.

Furthermore, in the event the Contractorbreachesthe requirements ofthis Rider duringthe term
of the contract, the City may hold the Contractor in default ofthis contract.

Audit Compliance

In addition to the auditing requirements set forth in other parts of the contract, the Contractor
shall pennit SBS and the City to inspect any and all records concerning or relating to job
openings or the hiring of individuals for work arising from the contract and located in New York
City. The Contractor shall permit an inspection within seven (7) business days of the request.
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 46 of 50 PageID #:3099



Other Reporting Requirements

The Contractor shall report to the City, on a monthly basis, all information reasonably requested
by the City that is necessary for the City to comply with any reporting requirements imposed by
law or rule, includingany requirementthatthe City maintaina publicly accessible database. In
addition,the Contractor agreesto comply with all reporting requirements imposed by law or rule,
or as otherwiserequestedby the City.



Construction Requirements

Construction contoactors shall comply withthe HireNYCrequirements set forth above for all
non-tradesjobs (e. g., for an administrative position arising out ofthe work ofthe contract and
located in NewYork City) as set forth above.

In addition, construction contractors shall reasonably cooperate with SBS and the City on
specific outreach events, including Hire on the Spot events, for the hiring of trades workers for
the work of this contract.

Further, this contract shall be subjectto a project labor agreement if so required elsewherein this
contract.



Federal Hiring Requirements

The Contractor shall comply with all federal hiring requirements as may be set forth elsewhere in
this contract, including, as applicable:

    .   Section3 ofthe HUD Act of 1968, whichrequires, to the greatestextent feasible,
        economic opportunities for 30 percent of new hires be given to low- and very low-income
        persons, particularly persons who are recipients ofHUD assistance for housing.

    .   Executive Order 11246, whichprohibits discriminationin employment due to race, color,
        religion, sex or national origin, and requires the implementation of goals for minority and
        female participation for work involving any Constmction trade.
Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 47 of 50 PageID #:3100




                                 Rider 2




                  Local Laws 30 & 33 of 2012




                   Contract Rider and Poster
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 48 of 50 PageID #:3101


            WHISTLEBLOWERPROTECTIONEXPANSIONACT RIDER

      1.     In accordance with Local LawNos. 30-2012 and 33-2012, codified at sections 6-
132 and 12-113 oftheNewYork City Administrative Code, respectively,

             (a) Contractor shall not take an adversepersonnel action with respect to an officer
                 or employee in retaliation for such officer or employee making a report of
                 information concerning conduct which such officer or employee knows or
                 reasonably believes to involve cormption, criminal activity, conflict of
                 interest, gross mismanagement or abuse of authority by any officer or
                 employee relating to this Contract to (i) the Commissioner of the Department
                 of Investigation, (ii) a member of the New York City Council, the Public
                 Advocate, or the Comptroller, or (iii) the City Chief Procurement Officer,
                 ACCO, Agencyhead, or Commissioner.

             (b) If any of Contractor's officers or employees believes that he or she has been
                 the subject of an adverse personnel action in violation of subparagraph (a) of
                 paragraph 1 ofthis rider, he or she shall be entitled to bring a cause of action
                 against Contractor to recover all relief necessary to make him or her whole.
                 Such relief may include but is not limited to: (i) an injunction to restrain
                 continued retaliation, (ii) reinstatement to the position such employee would
                 have hadbut for the retaliation or to an equivalent position, (iii) reinstatement
                 offull fringe benefits and seniority rights, (iv) payment oftwo times backpay,
                 plus interest, and (v) compensation for any special damages sustained as a
                 result of the retaliation, including litigation costs and reasonable attorney's
                fees.

             (c) Contractor shall post a notice provided by the City in a prominent and
                 accessibleplace on any site wherework pursuant to the Contract is performed
                that contains information about:

                    (i) how its employees can report to the New York City Department of
                         Investigation allegations of fraud, false claims, criminality or
                         cormption arising out of or in connection with the Contract; and
                    (ii) the rights and remedies afforded to its employees under New York
                         City Administrative Code sections 7-805 (the New York City False
                         Claims Act) and 12-113 (the WhistleblowerProtectionExpansionAct)
                         for lawful acts taken in connection with the reporting of allegations of
                         fraud, false claims, criminality or corruption in connection with the
                        Contract.

             (d) For the purposes of this rider, "adverse personnel action" includes dismissal,
                 demotion, suspension, disciplinary action, negative performance evaluation,
                 any action resulting in loss of staff, office space, equipment or other benefit,
                 failure to appoint, failure to promote, or any transfer or assignment or failure
                 to transfer or assign against the wishes ofthe affected officer or employee.
  Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 49 of 50 PageID #:3102


               (e) This rider is applicable to all of Contractor's subcontractors having
                   subcontracts with a value in excess of $100,000; accordingly. Contractor shall
                   include this rider in all subconti-acts with a value in excess of $100, 000.

        2.     Paragraph 1 is not applicable to this Contract if it is valued at $100, 000 or less.
Subparagraphs (a), (b), (d), and (e) of paragraph 1 are not applicable to this Contract if it was
solicited pursuant to a finding of an emergency. Subparagraph (c) of paragraph 1 is neither
applicable to this Contract if it was solicited prior to October 18, 2012 nor if it is a renewal of a
contract executedprior to October 18, 2012.




                                                -2-
Case: 1:19-cv-01339 Document #: 130 Filed: 06/19/19 Page 50 of 50 PageID #:3103




                                              I




   If you have information of any corrupt or fraudulent activities or unethical conduct
            relating to a New York City funded project or contract, contact:

           Department of Investigation (DOI) Complaint Bureau
                                     212-825-5959

                               or by mail or in person at:
                        DEPARTMENTOF INVESTIGATION
                          80 MAIDENLANE, 17th FLOOR
                          NEW YORK, NEW YORK 10038
                         Attention: COMPLAINTBUREAU

                              or file a complaint on-line at:
                                    www. n c. ov/doi

                           All communications are confidential.




    Any employee of a contractor or subcontractor that has a contract with the City or a
    City conti-actor of more than $100, 000 is protected under the law from retaliation by
    his or her employer if the employee reports wrongdoing related to the contract to the
    DOI.
    To be protected by this law, an employee must report information about fraud, false
    claims, corruption, criminality, conflict of interest, gross mismanagement, or abuse of
    authority relating to a City contract over $100, 000 to DOI or to certain other
    government officials all of whom must forward the report to DOI.
    Any employee who has made such a report and who believes he or she has been
    dismissed, demoted, suspended, or otherwise subject to an adverse personnel action
    because of that report is entitled to bring a lawsuit against the contractor and recover
